Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.835 Filed 03/01/21 Page 1 of 18




                                  Exhibit 2

         Dr. Victoria Hartmann Spreadsheet of Destroyed Property
                                                 Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.836 Filed 03/01/21 Page 2 of 18


                Title                                Description               Plaintiff Estimate Price       Quantity Replacement Cost Source           Notes (listing prices may vary over time due to market flex)                                       Unable To Determine
          1591 Awesome Assets                        (1987, 4-play)                                   18            1             12.74 https://www.adultdvdempire.com/1319990/awesome-asssets-porn-videos.html?qs=Awesome%20Asssets
          1519 Amy's Pissing Phantasies              Vol.2                                            50            1                36 https://www.hightide-video.com/liquidlust/movie.php
                                                                                                                                                        no online sale price listed                                                                         Piss N'Fist
          1520 Doc Pee                                                                                50            1                36 https://hightide-video.com/docpee2/movie.php
                                                                                                                                                         no online sale price listed                                                                        Pissing Passion
          1521 Switch Hitters (Butt Fucking B)       series                                         9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 Lespiss
          1522 Switch Hitters (My Husband Lo)        series                                         9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 Preggo Piss
          1523 Switch Hitters (Suck That Cock)       series                                         9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 XXXBox
          1524 Black Bible                           disc 1                                           75            1                36 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_search.php?type=title&search=Black+Bible
                                                                                                                                                       this may be mis-titled, if so the correct title is Bible Black                                       Forced to Lactate 5
          1525 Black Bible                           disc 2                                                         1                36                                                                                                                     Last Condom
          1526 Black Bible                           disc 3                                                         1                36                                                                                                                     Sex Appraisals
          1527 Blackmail 2                           disc 1                                           44            1             18.99 https://www.naughtyhentai.com/the-blackmail-2-part-1.html                                                           Trouble
          1528 Blackmail 2                           disc 2                                                         1             18.99 https://www.naughtyhentai.com/the-blackmail-2-part-2.html                                                           Peeping Tom
          1529 G-Taste                               disc 1                                           39            1             13.29 https://www.adultempire.com/1871959/g-taste-heat-wave-porn-videos.html?qs=G-Taste%20Heat%20Wave                     Animal Variety
          1530 G-Taste                               disc 2                                                         1                                                                                                                                       Desigarro Anal
          1531 G-Taste                               disc 3                                                         1                                                                                                                                       Numbered Cassette
                                                                                                                                                                                                                                                            Amatuers
k304.86                                                                                                                                                                                                                                                     Best of Penthouse 7
                                                                                                                                                                                                                                                            Ultimate Horse
          1532 Gorgeous Wet Georgetter                                                                50            1                36 https://www.hightide-video.com/georgette/movie.php                                                                  Older Women Eat Pussy
          1533 Piss N'Fist                                                                            50            1                 0                  custom video?                                                                                      Muff Divers Delights
          1534 Golden Swallow                                                                         50            1                36 https://kompoz2.com/find/golden-swallow/                                                                            Can't Get Enough Dog
          1535 Pissing Passion                                                                        50            1                 0                  custom video?                                                                                      Natural Assests
          1536 Lespiss                                                                                50            1                 0                  custom video?                                                                                      Olivia
          1537 Peenuts                                                                                50            1             24.95 https://xhamster.com/videos/peenuts-pissing-in-panties-9468150                                                      Best of International Lesbian Affair 2
          1538 Liquid Lust                                                                            50            1             11.19 https://www.adultdvdempire.com/618252/liquid-lust-porn-movies.html                                                  Hard for Lard
          1539 Preggo Piss                                                                            50            1                 0                  custom video?                                                                                      LN566
          1540 Amy's Pissing Phantasies              vol.5                                            50            1                36 https://www.hightide-video.com/liquidlust/movie.php                                                                 Girls Who SC and EC 6
          1541 Switch Hitters (bisexual virgins)                                                    9.62            1             14.95 https://www.jeedoo.com/stream-download/vod_ms_73208-Switch-Hitters/                                                 Young Lover
          1355 Older and Anal 1                      disc 1 (filmco 1995)                            104            1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Street Whore
                                                                                                                                                                                                                                                            Goddesses
k868.48                                                                                                                                                                                                                                                     Stacy Nicholas Remembered
                                                                                                                                                                                                                                                            Toilets Tarts
          1356 Older and Anal 1                      disc 2                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Streamers
          1357 Older and Anal 1                      disc 3                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Sunset's Sizzlers
          1358 Older and Anal 1                      disc 4                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Girls Who Screw Girls
          1359 Older and Anal 1                      disc 5                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Pregnant
          1360 Older and Anal 1                      disc 6                                                         1              6.99 https://www.adultempire.com/647355/older-anal-porn-videos.html                                                      Hooters
          1342 Milf Next Door 8                      pulse, 2009                                          8         1             16.99 https://www.adultempire.com/1888597/milf-next-door-vol-8-porn-videos.html?qs=MILF%20Next%20Door%20Vol.%208
                                                                                                                                                                                                                                             Drop Sex
          1313 End of the World                      vivid, 2000                                      32            1             29.99 https://www.adultdvdempire.com/27542/end-of-the-world-porn-movies.html                                              Maneaters
          1308 Endlessly                             vivid, 1993                                      28            1             19.95 https://fap18.net/video/67108681/endlessly-1993                                                                     Art of Sex
          1282 XXXBox                                teravision, 2008                                     8         1                36 http://www.adultfilmdatabase.com/studio/teravision-705/
                                                                                                                                                        Teravision does not list this title/It is listed under babydoll pictures - http://www.adultfilmdatabase.com/video/72789/xxxbox/
                                                                                                                                                                                                                                                               Sin-A-Bun
          1248 Speedster                             vivid, 1992                                      27            1             19.95 http://www.adultfilmdatabase.com/video/30370/speedster/                                                             Lingerie Gallery
          1246 Just Do Me                            vivid, 2006                                      34            1             10.49 https://www.adultdvdempire.com/1392982/just-do-me-porn-videos.html                                                  I Swear I'm 18 #8
          1103 Supermodel                            vivid,1994                                       26            1             14.95 http://www.adultfilmdatabase.com/video/36732/supermodel-1/                                                          Night of The Vampires
          1094 Forced to Lactate 5                   spunky spur, 2000                               100            1                 0 http://www.adultfilmdatabase.com/studio/spunky-spur-393/
                                                                                                                                                        Spunky Spur Studios does not have this title listed.                                                Spank Me
          1095 Forced to Lactate 7                   totally tasteless, 2001                              7                       29.95 https://fap18.net/video-mobile/62905958/forced-to-lactate-7                                                         Slurp 12
                                                                                                                                                                                                                                                            Tight Ass
k1138.48


           999 Double Air Bags 7                     channel 69, 2002                                 34            1             14.99 https://www.adultdvdempire.com/50397/double-airbags-7-porn-movies.html
          1000 Big Clits Big Lips 3                  channel 69, 2002                                 34            1             14.99 https://www.adultdvdempire.com/51393/big-clits-big-lips-3-porn-movies.html
          1001 Big Clits Big Lips 2                  channel 69, 2002                                 17            1             14.99 https://www.adultdvdempire.com/51393/big-clits-big-lips-3-porn-movies.html
          1002 Big Clits Big Lips 5                  channel 69, 2003                                 34            1             14.99 https://www.adultdvdempire.com/51393/big-clits-big-lips-3-porn-movies.html
          1003 Private Teacher                       caballero, 1983                                  10            1              6.99 https://www.adultdvdempire.com/1178454/private-teacher-super-saver-porn-movies.html
          1004 Maddams Family                        xcitement, 1991                                  14            1             19.95 https://www.adultdvdmarketplace.com/dvd_view_39758.html
          1005 Golden Touch                          wicked, 1995                                     34            1             11.19 https://www.adultdvdempire.com/542522/golden-touch-the-porn-movies.html
          1006 Satisfactions                         caballero, 1982                                      9         1             16.99 https://www.adultdvdempire.com/1356517/satisfaction-jackson-porn-movies.html
          1007 Dinner Party                          adam & eve, 1994                                 74            1             18.99 https://www.adultdvdempire.com/1375429/dinner-party-3-cocktales-porn-movies.html
          1008 My Plaything: Gauge                   digital sin, 2001                                69            1             89.99 https://www.adultdvdmarketplace.com/dvd_view_35978.html
          1009 Ready to Drop 31                      filmco, 2000                                     16            1              9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
          1010 Ready to Drop 32                      filmco, 2000                                     12            1              9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
          1011 Ready to Drop 39                      filmco, 2002                                     34            1              9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
                                              Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.837 Filed 03/01/21 Page 3 of 18


          1012 Ready to Drop 41                   filmco, 2020                  29    1        9.99 https://www.adultdvdempire.com/192/studio/filmco-porn-movies.html?media=2&fq=ready+to+drop
          1013 Amazing Tails 3                    caballero, 1987                6    1       69.98 https://www.adultdvdmarketplace.com/dvd_view_104947.html
                                                                                                                   Increased repurchase costs


k1517.48


          1014 Stiff Competition                  caballero, 1984                8    1       29.95 https://www.adultdvdmarketplace.com/dvd_view_31753.html
                                                                                                                   Increased repurchase costs
          1015 Debbie Does Dallas 3               vca, 1985                      7    1       19.99 https://www.adultdvdmarketplace.com/dvd_view_77173.html
          1016 Young and Innocent                 vca, 1981                     14    1       22.88 https://www.adultdvdmarketplace.com/dvd_view_40200.html
          1017 `Trash In The Can                  las vegas video, 1993         24    1         36 http://www.adultfilmdatabase.com/video/33104/trash-in-the-can/
                                                                                                                   discontinued
          1018 Prom Girls                         caballero, 1988                9    1       12.49 https://www.adultdvdmarketplace.com/dvd_view_113724.html
          1019 Last Condom                        cdi, 1988                     74    1           0 http://www.adultfilmdatabase.com/studio/cdi---cinderella-410/
                                                                                                                    CDI does not have this title listed
          1020 Street Angels                      las vegas video, 1992         24    1         36 http://www.adultfilmdatabase.com/video/30854/street-angels/
                                                                                                                   discontinued
          1021 Pillowman                          vca, 1988                     11    1        27.5 https://www.adultdvdmarketplace.com/dvd_view_70254.html
          1022 Passages 3                         vivid, 1991                   34    1       99.98 https://www.adultdvdmarketplace.com/dvd_view_104478.html
                                                                                                                   Increased repurchase costs
          1023 Immortal Desire                    vivid, 1993                   32    1       33.95 https://www.adultdvdmarketplace.com/dvd_view_39075.html


k1801.48


          1024 Hands Off                          plum, 1987                    74    1       14.95 http://www.adultfilmdatabase.com/video/16520/hands-off/
          1025 Sex Appraisals                     filmco, 1990                  24    1           0 http://www.adultfilmdatabase.com/studio/filmco-277/
                                                                                                                    Filmco does not have this title listed
          1026 Babes Illustrated 11               metro, 2001                 22.81   1        9.99 https://www.adultdvdempire.com/41542/babes-illustrated-11-porn-movies.html
          1027 Pro Ball                           vidco, 1991                   11    1        9.95 https://www.adultdvdmarketplace.com/dvd_view_103509.html
          1028 Dial a Nurse                       vidco, 1992                   44    1       39.98 https://www.adultdvdmarketplace.com/dvd_view_97955.html
          1029 Obsexxed                           vidco, 1992                    6    1       16.99 https://www.adultdvdempire.com/25760/obsexxed-porn-movies.html
          1030 Tight Spot                         vidco, 1992                    9    1       11.98 https://www.adultdvdempire.com/449926/tight-spot-porn-movies.html
          1031 Portrait of an Affair              vidco, 1988                    8    1       29.95 https://www.adultdvdmarketplace.com/dvd_view_107647.html
                                                                                                                   Increased repurchase costs
          1032 Gimme An X                         vidco, 1993                   54    1       49.98 https://www.adultdvdmarketplace.com/dvd_view_97948.html
          1033 Trouble                            vidco, 1989                    8    1           0 http://www.adultfilmdatabase.com/studio/vidco-47/
                                                                                                                    Vidco does not have this title listed
          1034 Panties                            vidco, 1993                    9    1       14.95 http://www.adultfilmdatabase.com/video/24429/panties/
          1035 Masseuse 2                         vivid, 1994                   29    1         22 https://www.jeedoo.com/stream-download/vod_ms_66358-Masseuse-2/
          1036 No Motive                          midnight, 1994                29    1         12 https://www.jeedoo.com/product/2101096-No-Motive/
          1037 Young Nurses in Lust               lbo, 1995                     34    1         17 https://www.jeedoo.com/stream-download/vod_ms_22363-Young-Nurses-In-Lust/
          1038 Peeping Tom                        metro, 1986                   13    1           0 http://www.adultfilmdatabase.com/studio/metro-51/
                                                                                                                    Metro does not have this title listed


k2121.29


          1039 Fashionistas                       disc 1 (evil angel, 2002)     38    1       49.99 https://www.adultdvdempire.com/1643386/fashionistas-the-porn-videos.html?qs=Fashionistas,%20The
                                                                                                                   dvd set
          1040 Fashionistas                       disc 2 (evil angel, 2002)           1 ""          https://www.jeedoo.com/product/2091983-Fashionistas-Lost/
          1041 Fashionistas                       disc 3 (evil angel, 2002)           1 ""          https://www.jeedoo.com/product/2091983-Fashionistas-Lost/
          1042 Honeydrippers                      rosebud, 1992                 34    1       14.99 https://www.adultdvdempire.com/51334/honey-drippers-porn-movies.html
          1043 Country Girls In Heat              NA                            75    1         36 https://www.adultdvdmarketplace.com/dvd_view_35529.html
                                                                                                                  discontinued
          1044 Old Grannies Young Panties 1       heatwave, 2002                24    1         16 https://www.jeedoo.com/stream-download/vod_ms_14925-Old-Grannies-Young-Panties-2/
          1045 Cafe Flesh 3                       vca, 2003                    9.94   1       14.39 https://www.adultdvdempire.com/588296/cafe-flesh-3-porn-movies.html
          1046 Miami Spice 2                      caballero, 1986                7    1       16.15 https://www.jeedoo.com/product/1664587-Miami-Spice-2/
          1047 New Barbarians 2                   vca,1990                     9.94   1       17.09 https://www.jeedoo.com/product/1657010-The-New-Barbarians-2/
          1048 Looker 1 and 2                     pleasure, 1998, 2000        40.43   1       20.87 https://www.jeedoo.com/product/1917585-Looker-2/
                                                                                                                    2 seperate prices added/ https://www.jeedoo.com/stream-download/vod_ms_39526-Looker/


k2414.6


          1049 Bodyslammin' 1 and 3               agv, 1997, 1998               56    1       60.96 https://www.adultdvdmarketplace.com/dvd_view_27402.html
                                                                                                                   2 seperate prices added/ https://www.adultdvdmarketplace.com/dvd_view_27403.html
          1050 Pretty Peaches 2                   vca, 1987                    9.94   1         16 https://www.jeedoo.com/stream-download/vod_ms_170423-Pretty-Peaches-2/
          1051 Anal Misconduct                    vidco, 1995                   39    1       39.95 https://www.adultdvdmarketplace.com/dvd_view_97957.html
           939 Abby Winters 4 pack                disc 1                        26    1       24.98 https://www.adultdvdmarketplace.com/dvd_view_174527.html
           940 Abby Winters 4 pack                disc 2                              1 """         https://www.adultdvdmarketplace.com/dvd_view_174527.html
           941 Abby Winters 4 pack                disc 3                              1 """         https://www.adultdvdmarketplace.com/dvd_view_174527.html
           942 Abby Winters 4 pack                disc 4                              1 """         https://www.adultdvdmarketplace.com/dvd_view_174527.html
           943 Your Mom Tossed my Salad           lethal hardcore, 2009          9    1        9.36 https://www.jeedoo.com/product/1706079-Your-Mom-Tossed-My-Salad/
           944 Uranus Experiment                  disc 1 (private, 1999)        19    1       27.48 https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
           945 Uranus Experiment                  disc 2 (private, 1999)              1 """         https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
           946 Uranus Experiment                  disc 3 (private, 1999)              1 """         https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
           947 Uranus Experiment                  disc 4 (private, 1999)              1 """         https://www.jeedoo.com/product/1444381-The-Uranus-Experiment/
           948 Taboo American Style 1             vca, 1985                     29    1       16.95 https://www.jeedoo.com/stream-download/vod_ms_89554-Taboo-American-Style-Part-1-The-Ruthless-Beginning/
                                                                                                                    prices on these are single dvd each (no 4-pack)
                                          Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.838 Filed 03/01/21 Page 4 of 18


           949 Taboo American Style 2            vca, 1985                                               1       14.95 https://www.jeedoo.com/product/1932863-Taboo-American-Style-2/
           950 Taboo American Style 3            vca, 1985                                               1       35.36 https://www.jeedoo.com/product/1932862-Taboo-American-Style-3/


k2547.54


           951 Taboo American Style 4            vca, 1985                                               1       16.95 https://www.jeedoo.com/stream-download/vod_ms_89579-Taboo-American-Style-Part-4-The-Exciting-Conclusion/
           952 Big Wet Asses 15                  elegant angel, 2009                               14    1       13.22 https://www.jeedoo.com/product/1690298-Big-Wet-Asses-15/
           953 Asian Chunky Chicks               channel 69, 1999                                  10    1       16.95 https://www.jeedoo.com/stream-download/vod_ms_14457-Asian-Chunky-Chicks/
           954 Sex City                          disc 1 (private gold, 2006)                       13    1        8.71 https://www.jeedoo.com/product/2078024-Sex-City-1/
           955 Sex City                          disc 2 (private gold, 2006)                             1       24.11 https://www.jeedoo.com/stream-download/vod_ms_79556-Sex-City-3/
           956 Cheerleaders                      disc 1 (digital playground, 2008)                 18    1       15.95 https://www.jeedoo.com/stream-download/vod_ms_288794-Cheerleaders/
           957 Cheerleaders                      disc 2 (digital playground, 2008)                       1 ""          https://www.jeedoo.com/stream-download/vod_ms_288794-Cheerleaders/
           913 Granny's Gone Anal                disc 1 (filmco, 2004)                            100    1         36 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
                                                                                                                                      discontuned
           914 Granny's Gone Anal                disc 2                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
           915 Granny's Gone Anal                disc 3                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
           916 Granny's Gone Anal                disc 4                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
           917 Granny's Gone Anal                disc 5                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/
           918 Granny's Gone Anal                disc 6                                                  1         18 https://www.jeedoo.com/stream-download/vod_ms_60326-Granny5as-Gone-Anal-2/


k2757.54


           884 Mother Daughter Exchange Club 2   girlfriend, 2008                                  12    1         23 https://www.adultdvdempire.com/1441346/mother-daughter-exchange-club-part-2-porn-movies.html
           885 DVDA                              dvsx, 2003                                        64    1         36 https://www.adultdvdempire.com/553270/dvda-double-vaginal-double-anal-porn-movies.html
                                                                                                                                     discontinued
           886 Obsession 2                       disc set (evil angel 2006)                        24    1         20 https://www.adultdvdempire.com/1646289/roccos-world-feet-obsession-2-porn-movies.html
           887 Older Women, Younger Women 8      coast to coast, 2007                              13    1       16.95 https://www.jeedoo.com/stream-download/vod_ms_95829-Older-Women-Younger-Women-8/
           888 Shot at Home 4                    shot at home, 2008                                22    1       17.95 https://www.jeedoo.com/product/1701876-Shot-At-Home-5/
           889 Obscene Behavior 5                red light district, 2008                          10    1       11.47 https://www.jeedoo.com/product/1704017-Obscene-Behavior-5/
           890 Art of Kissing                    viv tomas, 2003                                   24    1         25 https://www.jeedoo.com/stream-download/vod_ms_110592-The-Art-Of-Kissing/
           891 Jack's P.O.V 13                   digital playground, 2009                          39    1         16 https://www.jeedoo.com/stream-download/vod_ms_308016-Jack5as-POV-13/
           892 Cherries 56                       homegrown, 2007                                    9    1         18 https://www.jeedoo.com/stream-download/vod_ms_97601-Cherries-56/
           893 Dear Fanny                        metro, 1985                                       34    1       22.99 https://www.adultdvdempire.com/1446633/dear-fanny-porn-movies.html
           894 Corruption                        disc 1 (sex z, 2006, directors cut w/fisting)    100    1         36 https://www.adultdvdempire.com/1222949/corruption-porn-movies.html
                                                                                                                                     discontinued
           895 Corruption                        disc 2                                                  1 """         https://www.adultdvdempire.com/1222949/corruption-porn-movies.html
           896 Corruption                        disc 3                                                  1 """         https://www.adultdvdempire.com/1222949/corruption-porn-movies.html
           880 Pancochitas Gorditas 1            channel 69, 1999                                15.34   1       16.95 https://www.jeedoo.com/stream-download/vod_ms_13761-Panochitas-Gorditas-1-Chunky-Latinas/
           881 Pancochitas Gorditas 2            channel 69, 2000                                15.34   1       16.95 https://www.jeedoo.com/stream-download/vod_ms_13761-Panochitas-Gorditas-1-Chunky-Latinas/
           882 Pancochitas Gorditas 3            channel 69, 2000                                18.18   1       16.95 https://www.jeedoo.com/stream-download/vod_ms_13761-Panochitas-Gorditas-1-Chunky-Latinas/
           873 Mask                              vivid, 1993                                       21    1         24 https://www.jeedoo.com/stream-download/vod_ms_78324-Mask/
           870 Fucking at 50 (4)                 heatwave, 2002                                    17    1         33 https://www.jeedoo.com/product/1924979-Fuckin-At-50-4/
           871 Big Bad Grannys                   metropolis, 2000                                 100    1         18 https://www.jeedoo.com/stream-download/vod_ms_41930-Big-Bad-Granny5as/
           862 Double Pleasures                  plush, 1996                                       17    1         27 https://www.jeedoo.com/product/1909615-Double-Pleasures/
           863 Big Love                          plush, 1997                                       54    1         36 https://www.adultdvdempire.com/8991/big-love-porn-movies.html
                                                                                                                                     discontinued
           831 American Girl                     vivid (no date)                                    8    1         36 https://www.adultdvdmarketplace.com/dvd_view_315973.html
                                                                                                                                     discontinued
           811 Airtight                          metro, 1998                                       34    1        9.58 https://www.jeedoo.com/product/518279-AirTight-8/
           745 Xcalibur 3                        disc 1 (ninn worx, 2007)                          27    1        50.9 https://www.jeedoo.com/product/1616667-Xcalibur-Episode-3-The-Lords-of-Sex/
           746 Xcalibur 3                        disc 2 (ninn worx, 2007)                                1


k=3435.4


           701 Nightshift Nurses                 vca, 1987                                        9.94   1       15.99 https://www.adultdvdempire.com/12217/nightshift-nurses-porn-movies.html
           702 Bad Wives 2                       vivid, 2001                                      9.94   1       24.95 https://www.jeedoo.com/stream-download/vod_ms_6433-Bad-Wives-2/
           703 Hot Spa                           caballero, 1984                                  9.94   1         18 https://www.jeedoo.com/stream-download/vod_ms_37625-Hot-Spa/
           704 Lisa                              sin city, 1997                                    14    1         18 https://www.jeedoo.com/stream-download/vod_ms_89836-Lisa/
           705 If My Mother Only Knew            caballero, 1985                                   12    1           8 https://www.adultdvdmarketplace.com/dvd_view_59343.html
           706 Wild Dallas Honey                 caballero, 1982                                   34    1       69.99 https://www.adultdvdmarketplace.com/dvd_view_86236.html
                                                                                                                                      (indemand)
           707 Granny Anal Queens 2              filmco, 2005                                      49    1        7.99 https://www.adultdvdempire.com/664705/granny-anal-queens-2-porn-videos.html?qs=Granny%20Anal%20Queens%20#2
           708 Never Sleep Alone                 caballero, 1984                                   39    1       19.85 https://www.adultdvdmarketplace.com/dvd_view_81244.html
           709 I Want To Be Bad                  metro, 1984                                       16    1         58 https://www.adultdvdmarketplace.com/dvd_view_36308.html
                                                                                                                                     (indemand)
           710 Winkers 2                         sineplex, 2004                                          1         66 https://www.jeedoo.com/product/2147042-Winkers-6/
           711 Strap on MILFs                    xtraordinary, 2005                                11    1       11.99 https://www.adultdvdempire.com/893248/sex-world-2002-porn-videos.html?qs=Sex%20World%202002
           712 Mature Kink Orgy 3                xtraordinary, 2005                                 8    1         18 https://www.jeedoo.com/stream-download/vod_ms_42152-Mature-Kink-Orgy-3/
           713 Body Builders In Heat 6           channel 69, 2000                                  14    1         18 https://www.jeedoo.com/stream-download/vod_ms_35793-Body-Builders-In-Heat-6/
                                             Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.839 Filed 03/01/21 Page 5 of 18


k3637.22


           714 Animal Variety                    vol.13                     200    1           0                 unable to evaluate
           715 Animal Variety                    vol. 8 (disc 2)            200    1           0                 unable to evaluate
           716 Animal Variety                    vol. 10 (disc 2)           200    1           0                 unable to evaluate
           717 Animal Variety                    vol. 10 (disc 3)                  1           0                 unable to evaluate
           718 Depraved Fantasties               zane, 1994                  97    1          18 https://www.jeedoo.com/stream-download/vod_ms_101814-Depraved-Fantasies-2/
           719 Ecstasy Girls                     caballero, 1979             34    1          18 https://www.jeedoo.com/stream-download/vod_ms_33314-Ecstasy-Girls-2/
           720 Lady Be Good                      vca, 2001                    9    1       14.99 https://www.adultdvdempire.com/36993/lady-be-good-porn-movies.html?qs=Lady%20Be%20Good
           721 Older Women and Younger Women 2   coast to coast, 2003        19    1          18 https://www.jeedoo.com/stream-download/vod_ms_5117-Younger-Women-Older-Women-2/
           722 Older Women and Younger Women 3   coast to coast, 2002      16.64   1          18 https://www.jeedoo.com/stream-download/vod_ms_119007-Older-Women-Younger-Women-3/
           723 Older Women and Younger Women 5   coast to coast, 2004        13    1          18 https://www.jeedoo.com/stream-download/vod_ms_8642-Older-Women-Younger-Women-5/
           724 Euphoria                          disc 1(wicked, 2001)      19.99   1          30 https://www.jeedoo.com/stream-download/vod_ms_25491-Euphoria-Disc-1-/
           725 Euphoria                          disc 2 (wicked, 2001)             1               https://www.jeedoo.com/stream-download/vod_ms_25491-Euphoria-Disc-1-/


k4570.85


           726 Debbie Does Dallas 2              caballero, 1981            9.94   1       14.99 https://www.adultdvdempire.com/628354/debbie-does-dallas-2-porn-movies.html
           727 Peek of Pandora                   nutech, 2000                44    1          44 https://www.adultdvdmarketplace.com/dvd_view_36416.html
           728 Breeders                          metro, 1996                9.94   1        9.99 https://www.adultdvdempire.com/288/breeders-porn-movies.html
           729 Sex World 2002                    vca, 2001                  9.97   1       15.99 https://www.adultdvdempire.com/46964/sex-world-2002-porn-movies.html
           730 Space Nuts                        disc 1 (wicked, 2003)     16.99   1       19.99 https://www.adultdvdempire.com/550218/space-nuts-porn-movies.html
           731 Space Nuts                        disc 2 (wicked, 2003)             1 """           https://www.adultdvdempire.com/550218/space-nuts-porn-movies.html
           732 Opening of Misty Beethoven        distribpix, 1975            28    1       11.99 https://www.adultdvdempire.com/1122588/opening-of-misty-beethoven-the-porn-videos.html?qs=Opening%20of%20Misty%20Beethoven,%20The
           733 Barbara Broadcast                 vca, 1977                   13    1          14 https://www.adultdvdempire.com/allsearch/search?q=Barbara%20Broadcast
           734 Bobby Sox                         vivid, 1996                 44    1       15.99 https://www.adultdvdempire.com/607862/bobby-sox-porn-videos.html
           735 Lesbian Mature Women 6            channel 69, 2001            39    1       14.99 https://www.adultdvdempire.com/764503/lesbian-mature-women-6-porn-videos.html
           736 Bordello Blues                    wicked, 200                 22    1       14.99 https://www.adultdvdempire.com/687741/bordello-blues-porn-videos.html
           737 Caught from Behind 7              filmco, 1987                49    1        8.94 https://www.excaliburfilms.com/AdultDVD/91033D7_Caught_from_Behind_7_dvd.htm
           738 Caught from Behind 8              filmco, 1988                74    1        8.94 https://www.excaliburfilms.com/AdultDVD/91034D8_Caught_from_Behind_8_dvd.htm


k4805.69


           740 Hard Rockin Babes                 vidco, 1987                  9    1          36 https://tubepornclassic.com/videos/149454/hard-rockin-babes/
                                                                                                                 no online purchasing availble/ only viewing
           741 Moondance                         video team, 1996             9    1        6.99 https://www.adultdvdempire.com/1490802/moon-dance-porn-videos.html
           742 Anthing Goes                      caballero, 1993              9    1       30.85 https://www.adultdvdmarketplace.com/dvd_view_133531.html
           651 Etv                               vidco, 1988                 12    1       11.99 https://www.adultdvdempire.com/2939855/erotic-television-video-porn-videos.html
           652 Eye Candy                         vca, 1998                 13.99   1       13.99 http://www.adultfilmdatabase.com/video/13463/eye-candy/
           653 Garage Girls                      metro, 1980                 14    1          14 https://www.iafd.com/title.rme/title=garage+girls/year=1980/garage-girls.htm
           654 Easy                              vcx, 1978                   17    1       29.99 https://www.adultdvdempire.com/1429563/easy-porn-movies.html
           655 Insatiable 2                      caballero, 1984             11    1       14.95 http://www.adultfilmdatabase.com/video/19031/insatiable-2/
           656 Train My White Ass                wildlife, 2002               9    1          36 https://xhamster.com/videos/train-my-white-ass-part-3666817
                                                                                                                 no online purchasing availble/ only viewing
           657 Search for the Snow Leopard       ultimate, 1998              16    1          35 https://www.ebay.com/c/1366523254
           658 Sore Throat                       vcx, 1986                   14    1       14.25 https://www.adultdvdmarketplace.com/dvd_view_77333.html


k5071.68


           659 Face Fucked                       wildlife, 1998              19    1          19 https://www.hotmovies.com/video/110018/Face-Fucked/
           660 Dirty Western                     arrow, 1975                 14    1        9.95 https://www.hotmovies.com/video/76034/Another-Dirty-Western/?vod=221655
           661 Double Air Bags 2                 channel 69, 1999            14    1        9.95 https://www.hotmovies.com/video/34342/Double-Air-Bags-2/?vod=221655
           662 Loose Lifestyles                  caballero, 1987              8    1        9.95 https://www.hotmovies.com/video/101571/Loose-Lifestyles/?vod=221655
           663 Open Nightly                      caballero, 1980             17    1       16.94 https://www.excaliburfilms.com/AdultDVD/801312D1_Open_Nightly_dvd.htm
           664 Latex                             vca, 1995                   10    1       15.99 https://www.adultdvdempire.com/548894/latex-porn-videos.html
           665 Pleasure Game                     caballero, 1987              9    1        3.99 https://www.adultdvdmarketplace.com/dvd_view_139585.html
           666 Dirty Girls                       vca, 1984                   29    1       16.99 https://www.adultdvdmarketplace.com/dvd_view_185407.html
           667 Centerspread Girls                caballero, 1982              9    1       26.99 https://www.adultdvdmarketplace.com/dvd_view_31669.html
           668 Secret Urges                      vidco, 1994 (Caballero)      8    1       14.95 http://www.adultfilmdatabase.com/video/28157/secret-urges/
           669 Little Miss Curious               caballero, 1991              9    1        9.95 https://www.hotmovies.com/video/118698/Little-Miss-Curious/?vod=221655
           670 Mimi                              caballero, 1987              7    1        9.95 https://www.hotmovies.com/video/118698/Little-Miss-Curious/?vod=221655
           671 Desperate Women                   vidco, 1985                  8    1          36 https://tubepornclassic.com/videos/1031478/desperate-women-1985/
                                                                                                                 no online sales availble/ only viewing
                                        Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.840 Filed 03/01/21 Page 6 of 18


k5107.68


           672 Secret Passions              caballero, 1979           7   1         9.95 https://www.hotmovies.com/video/145592/Josefine-Mutzenbacher-Haus-Der-Geheimen-Luste-German-/?rewrite_title=Josefine-Mutzenbacher-Haus-Der-Geheimen-Luste-
           673 Bi Sex                       4pack                         1        14.95 https://www.iafd.com/title.rme/title=best+of+bi+sex/year=1990/best-of-bi-sex.htm
                                                                                                         "best of" seems to be missing from this item
           674 Too Naughty to Say No        caballero, 1984          64   1           19 http://www.adultfilmdatabase.com/video/32775/too-naughty-to-say-no
           675 Neon Nights                  disc 1 (command, 1981)   29   1        33.33 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=101279&partner=iafd
           676 Neon Nights                  disc 2 (command, 1981)        1 """"         https://www.pornhub.com/view_video.php?viewkey=ph5dd10bb95bc1a
           677 D: Vine Luv                  disc 1                   73   1           36 https://www.adultdvdmarketplace.com/dvd_view_79328.html
                                                                                                        no sales listed online
           678 D: Vine Luv                  disc 2                        1 """"         https://www.adultdvdmarketplace.com/dvd_view_79329.html
           679 D: Vine Luv                  disc 3 & 4                    1 """"         https://www.adultdvdmarketplace.com/dvd_view_79330.html
           680 Stepmother's Sin             NA                       54   1        14.96 https://www.archonia.com/mangashop/en/article/184074/
           681 8 to 4                       caballero, 1981           9   1         9.99 https://www.adultdvdempire.com/1491453/8-to-4-porn-videos.html
           682 L.A Fashion Girls            vcx, 1998                19   1        11.99 https://www.adultdvdempire.com/878702/la-fashion-girls-porn-videos.html
           683 Pizza Girls                  vcx, 1978                14   1        18.99 https://www.adultdvdempire.com/1790018/hot-saucy-pizza-girls-porn-videos.html


k5592.68


           659 Face Fucked                  wildlife, 1998           19   1                              duplicate
           660 Dirty Western                arrow, 1975              14   1                              duplicate
           661 Air Bags 2                   channel 69,1999          14   1                              duplicate
           662 Loose Lifestyles             caballero, 1987           8   1                              duplicate
           663 Open Nightly                 caballero, 1980          17   1                              duplicate
           664 Latex                        vca, 1995                10   1                              duplicate
           665 Pleasure Game                caballero, 1987           9   1                              duplicate
           666 Dirty Girls                  vca, 1984                29   1                              duplicate
           667 Centerspread Girls           caballero, 1982           9   1                              duplicate
           668 Secret Urges                 vidco, 1994               8   1                              duplicate
           669 Little Miss Curious          caballero, 1991           9   1                              duplicate
           670 Mimi                         caballero, 1987           7   1                              duplicate
           671 Desperate Women              vidco, 1985               8   1                              duplicate


k5107.68


           672 Secret Passions              caballero, 1979           7   1                              duplicate
           673 Bi Sex 4 Pack                NA                            1                              duplicate
           674 Too Naughty to Say no        caballero, 1984          64   1                              duplicate
           675 Neon Nights                  disc 1 (command, 1981)   29   1                              duplicate
           676 Neon Nights                  disc 2 (command, 1981)        1                              duplicate
           677 D: Vine Luv                  disc 1                   73   1                              duplicate
           678 D: Vine Luv                  disc 2                        1                              duplicate
           679 D: Vine Luv                  disc 3 & 4                    2                              duplicate
           680 Stepmother's Sin                                      54   1                              duplicate
           681 8 to 4                       caballero, 1981           9   1                              duplicate
           682 L.A Fashion Girls            vca, 1988                19   1                              duplicate
           683 Pizza Girls                  vcx, 1978                14   1                              duplicate


k5592.68


           684 Dream Girls                  vca, 1987                16   1        15.99 http://www.adultfilmdatabase.com/video/12159/dream-girls/
           685 Amanda By Night              caballero, 1981          14   1           22 https://www.adultdvdmarketplace.com/dvd_view_31785.html
           686 Red Vibe Diaries             metro, 1997              10   1        19.45 https://www.adultdvdmarketplace.com/dvd_view_153966.html
           687 Femmes On Fire               vca, 1990                 6   1         4.24 https://www.adultdvdmarketplace.com/dvd_view_107305.html
           688 Electric Sex                 new sensations, 1999     18   1        14.95 http://www.adultfilmdatabase.com/video/12546/electric-sex/
           689 Stacy Valentine 4 on 1       vca                      32   1           18 https://www.jeedoo.com/stream-download/vod_ms_86967-Stacy-Valentine-4-on-1/
           690 Slightly Used                vidco, 1987               7   1        12.74 https://www.adultdvdempire.com/1123309/slightly-used-porn-movies.html
           691 Big Game                     elegant angel, 1997       8   1        11.99 https://www.adultdvdempire.com/18761/big-game-porn-movies.html
           692 Seven Deadly Sins            vivid, 1999              18   1        11.24 https://www.adultdvdempire.com/8365/seven-deadly-sins-porn-movies.html
           693 Hell on Heels                wicked, 1999              8   1           30 https://www.jeedoo.com/stream-download/vod_ms_17473-Hell-On-Heels/
           694 Brat                         vivid, 1986              39   1           24 https://www.jeedoo.com/stream-download/vod_ms_74638-The-Brat/
           695 Dog Walker                   john leslie, 1994        27   1           21 https://www.jeedoo.com/stream-download/vod_ms_100618-John-Leslie5as-Dog-Walker/
           550 Furburgers                   legend, 1987             13   1         1.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=338260&partner=iafd
                                             Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.841 Filed 03/01/21 Page 7 of 18


k5622.68


           551 Neo Pornographia 1                      ninn worx, 2005                                                  20    1          18 https://www.jeedoo.com/stream-download/vod_ms_87333-Neo-Pornographia-Volume-1/
           552 Opera                                   elegant angel, 2003                                              17    1        3.99 https://www.adultdvdmarketplace.com/dvd_view_61575.html
           553 Battle of the Glands                    las vegas video, 1989                                            21    1          36 https://www.iafd.com/title.rme/title=battle+of+the+glands/year=1994/battle-of-the-glands.htm
                                                                                                                                                            no longer availble
           554 Friday the 13th Nude Beginning Part 2   vidco, 1989                                                       8    1         4.2 https://www.adultdvdmarketplace.com/dvd_view_136379.html
           555 Hello Molly                             caballero, 1989                                                   8    1       14.97 https://www.adultdvdmarketplace.com/dvd_view_107644.html
           556 Max Hardcore Extreme Schoolgirls 14     NA                                                               12    1       15.99 http://www.adultfilmdatabase.com/video/83940/extreme-schoolgirls-14/
           557 Max Hardcore Extreme Schoolgirls 16     NA                                                              100    1       15.99 http://www.adultfilmdatabase.com/video/83942/extreme-schoolgirls-16/
           558 R.E.A.L                                 las vegas video, 1994                                            24    1       14.99 https://www.iafd.com/title.rme/title=r.e.a.l.+1/year=1994/r.e.a.l._1.htm
           559 Trash Talkin' Co-eds                    vca, 2006                                                        17    1       11.99 https://www.adultdvdempire.com/13229/trash-talkin-co-eds-porn-movies.html
           560 High Desert Pirates                     vca, 2004                                                        64    1       15.99 https://www.adultdvdmarketplace.com/dvd_view_64376.html
           561 Brown Eyed Blonde                       vca, 1999                                                        65    1       11.24 https://www.adultdvdempire.com/7027/brown-eyed-blondes-porn-movies.html
           562 Absolutely Adorable                     vca, 2004                                                       104    1       99.98 https://www.adultdvdmarketplace.com/dvd_view_59887.html


k6276.68


           563 Sacred Sin                              disc 1 (ninn worx, 20060                                         20    1       29.99 https://www.diabolikdvd.com/product/sacred-sin-dvd-ninn-worx-ntsc-region-1/
           564 Sacred Sin                              disc 2                                                                 1 """           https://www.diabolikdvd.com/product/sacred-sin-dvd-ninn-worx-ntsc-region-1/
           565 Catherine                               disc 1 (pure play, 2005)                                         19    1          36 https://www.iafd.com/title.rme/title=catherine/year=2005/catherine.htm
                                                                                                                                                            discontinued
           566 Catherine                               disc 2                                                                 1 """           https://www.iafd.com/title.rme/title=catherine/year=2005/catherine.htm
           567 Much More to Love                       totally tasteless, 2002                                           8    1        7.99 https://www.adultdvdmarketplace.com/dvd_view_38340.html
           568 Cashmere                                vca, 1998                                                         8    1       11.99 https://www.adultdvdempire.com/5990/cashmere-porn-movies.html
           569 Pussy Kat                               ninn worx, 2005                                                  13    1       12.74 https://www.adultfilmcentral.com/1315787/pussy-kat-porn-videos.html
           570 Upload                                  disc 1 (sex z, 2007, directors cut w/fisting/golden showers)    100    1          36 http://www.adultfilmdatabase.com/video/74406/upload/
                                                                                                                                                            discontinued
           571 Upload                                  disc 2                                                                            36 http://www.adultfilmdatabase.com/video/74406/upload/
           572 Upload                                  disc 3                                                                            36 http://www.adultfilmdatabase.com/video/74406/upload/
           573 Upload                                  disc 4                                                                            36 http://www.adultfilmdatabase.com/video/74406/upload/
           574 Hot Rackets                             metro, 1979                                                      38    1          36 https://www.iafd.com/title.rme/title=hot+rackets/year=1979/hot+rackets.htm
                                                                                                                                                            discontinued
           575 Diva 1                                  vca, 1997                                                        10    1       11.24 https://www.adultdvdempire.com/686378/diva-1-caught-in-the-act-porn-videos.html


k6266.68


           576 Diva 2                                  vca, 1997                                                        10    1       19.99 https://www.adultdvdempire.com/676497/diva-2-deep-in-glamour-porn-movies.html
           577 Diva 3                                  vca, 1997                                                        23    1       15.99 http://www.adultfilmdatabase.com/video/11718/diva-3---pure-pink/
           578 Diva 4                                  vca, 1997                                                        54    1       11.99 https://www.adultdvdempire.com/686374/diva-4-sexual-aria-porn-videos.html
           579 Trophy Whores 2                         evil angels, 2006                                                10    1       22.99 https://www.adultdvdempire.com/803717/trophy-whores-porn-movies.html
           580 Desigarro Anal                          NA                                                               14    1           0                   Anal Fissure? Is this a medical video?
           581 Le Virgine de Putero                    NA                                                               14    1        9.99 https://www.ebay.com/itm/La-Virgen-de-la-Lujuria-The-Virgin-of-Lust-DVD-SPANISH-/303121127823
                                                                                                                                                           This sale price may change based on market value
           582 Ass Jazz 4                              evil angels, 2006                                                10    1       17.95 https://www.hotmovies.com/video/84924/Ass-Jazz-4/?vod=221655
           583 Panochita's Caliente                    NA                                                               17    1          36 https://www.excaliburfilms.com/AdultDVD/95466D1_Panochas_Calientes_dvd.htm
                                                                                                                                                           no sales listed
           584 Sunset Thomas 4 on 1                    vca                                                            15.21   1       15.21 https://www.adultdvdmarketplace.com/dvd_view_133828.html
           585 Unbelievable Sex 4                      jill kelly, 2003                                                 11    1          36 http://www.adultfilmdatabase.com/video/64349/unbelievable-sex-4/
                                                                                                                                                            discontinued
           586 Curse of the Catwoman                   vca, 1991                                                      15.21   1       11.99 https://www.adultdvdempire.com/550008/curse-of-the-catwoman-porn-videos.html
           587 Something About Mary                    mary carey                                                        8    1        7.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=81010&partner=iafd


k6694.1


           588 Mondo Porno                             vca, 2002                                                      13.99   1       11.24 https://www.adultdvdempire.com/885964/mondo-porno-porn-videos.html
           589 Asia Carrera 4 on 1                     vca                                                            15.21   1       11.24 https://www.adultdvdempire.com/2878463/asia-carrera-4-on-1-porn-videos.html
           590 Wet Rainbow                             arrow, 1973                                                      11    1       29.99 https://www.imdb.com/title/tt0195405/
           591 Baby Face 2                             vca, 1986                                                         8    1       12.75 https://www.adultfilmcentral.com/1412407/baby-face-2-porn-videos.html
           592 Wicked One                              wicked, 1995                                                     14    1       15.99 https://www.adultdvdempire.com/32222/wicked-one-the-porn-videos.html
           593 Strap Attack 2                          evil angel, 2005                                                 21    1       22.95 https://www.adultdvdempire.com/684813/strap-attack-2-porn-movies.html
           594 Lovers Lane                             wicked, 2005                                                     13    1       15.99 http://www.adultfilmdatabase.com/video/76939/lovers-lane/
           595 Babysitters                             digital playground, 2007                                         19    1       34.99 https://www.adultdvdempire.com/1405487/babysitters-porn-videos.html
           596 Ginger Lynn 4 on 1                      vca                                                            15.21   1       15.21 https://www.adultdvdmarketplace.com/dvd_view_136710.html
           597 Tower of Power                          metro, 1985                                                      11    1        9.95 https://www.hotmovies.com/video/147462/Tower-Of-Power/
           525 Debbie Goes to College                  essex, 1986                                                      14    1       59.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=32194&partner=iafd
                                                                                                                                                           value increase
           421 Pleasureland                            vivid, 1996                                                      44    1       15.99 http://www.adultfilmdatabase.com/video/25508/pleasureland/
            31 Dirty Secrets                           wicked, 1998                                                     14    1       11.99 https://www.adultdvdempire.com/31975/dirty-secrets-porn-videos.html
                                             Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.842 Filed 03/01/21 Page 8 of 18


k6681.51


           32 Mona                                swv                                 15    1   14.95 http://www.adultfilmdatabase.com/video/129282/confessions-of-a-sinful-nun-2---the-rise-of-sister-mona/
                                                                                                                      This appears to be the correct video and production house, although it is abbreviated in the list
           33 Unreal                              vca, 2001                         13.99   1      18 https://www.jeedoo.com/stream-download/vod_ms_7139-Unreal/
           34 Old Grannies Young Panties 3        heatwave, 2004                      10    1      18 https://www.jeedoo.com/stream-download/vod_ms_21692-Old-Grannies-Young-Panties-3/


VHS


            1 Head Waitress                       vca, 1984                           22    1      36 https://www.iafd.com/title.rme/title=head+waitress/year=1984/head-waitress.htm
                                                                                                                      no longer availble
            2 The Chameleon                       vca, 1989                           20    1      18 https://www.jeedoo.com/stream-download/vod_ms_170383-The-Chameleon/
            3 Sound of Love                       caballero, 1981                     23    1    9.95 https://www.hotmovies.com/video/253707/Sound-Of-Love/?amp%3Bold_domain=hotmovies.com
            4 Riot Girls In Sin City              sin city, 1993                    11.25   1      36 http://www.adultfilmdatabase.com/video/38033/riot-grrrls/
                                                                                                                      discontinued
            5 Zazel                               metro, 1997                         25    1   12.69 https://www.adultdvdmarketplace.com/dvd_view_28535.html
            6 Load Warriors                       vidco, 1987                         19    1   12.74 https://www.adultdvdempire.com/1220754/load-warriors-the-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm
            7 Taboo 12                            metro, 1994                          4    1    4.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28439&partner=iafd
            8 Babes Illustrated 3                 metro, 1995                         14    1    7.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28042&partner=iafd
            9 University Co-Eds 25                dane, 2000                          20    1    8.99 https://www.adultdvdmarketplace.com/dvd_view_32343.html
           10 Numbered Cassette                   (video age 4, movies on 1 comp)     15    1       0                  unable to valuate
           11 Passages 1                          vivid, 1991                         17    1   59.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=104501&partner=iafd
                                                                                                                     in demand
           12 Main Course                         arrow, 1993                         24    1    9.95 https://www.hotmovies.com/video/89490/Main-Course/?amp%3Bold_domain=hotmovies.com
           13 Amatuers                                                                10    1       0                  need more information
           14 Caligula                            image, 2000                         30    1   38.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=142677&partner=iafd
           15 Juicy Sex Scandals                  vidco, 1991                       15.25   1   13.59 https://www.popporn.com/popporn/1269629/juicy-sex-scandals-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm
           16 Prince of Lies                      legend, 1992                        74    1      36 http://www.adultfilmdatabase.com/video/25958/prince-of-lies/
                                                                                                                      discontinued
           17 Pump Fiction                        video tean, 1995                    14    1    9.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=252907&partner=iafd
           18 Lesbians in Tight Shorts            las vegas video, 1991              100           36 https://www.iafd.com/title.rme/title=lesbians+in+tight+shorts/year=1991/lesbians-in-tight-shorts.htm
                                                                                                                      discontinued
           19 Pussycat Galore                     arrow, 1984                         16    1   14.95 https://www.hotmovies.com/video/221567/Pussycat-Galore/?amp%3Bold_domain=hotmovies.com
           20 Models                              sin city, 1997                      14    1   14.95 http://www.adultfilmdatabase.com/video/65881/models/
           21 Miss Piggy                                                              50    1   14.95 http://www.adultfilmdatabase.com/video/15268/get-jiggy-miss-piggy/
           22 Parted Lips                         video-x-pix, 1986                   20    1   30.55 https://www.cduniverse.com/productinfo.asp?PID=7301476&style=ice&frm=lk_iafdcom
           23 Best of Penthouse 7                                                      8    1       0                  Unable to locate
           24 Debbie Does Dallas                  vcx, 1978                           17    1   18.89 https://www.cduniverse.com/productinfo.asp?PID=1597833&style=ice&frm=lk%5Fiafdcom
           25 Behind the Green Door               mitchell brothers, 1972              7    1   29.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=35716&partner=iafd
           26 First Time Ever!                    plush, 1995                         21    1      18 https://www.jeedoo.com/stream-download/vod_ms_55448-First-Time-Ever-/
           27 Frisky Business                     vca, 1984                           17    1   14.95 https://www.hotmovies.com/video/214053/Frisky-Business/?amp%3Bold_domain=hotmovies.com
           28 Texas Dildo Masquerade              heatwave, 1997                      17    1    4.89 https://www.popporn.com/popporn/2447/texas-dildo-masquerade-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&u
           29 Marriage and Other 4 Letter Words   vca, 1974                           29    1      36 https://www.iafd.com/title.rme/title=marriage+and+other+four+letter+words/year=1974/marriage-and-other-four-letter-words.htm
                                                                                                                      discontinued
           30 Star Angel                          command, 1986                     23.95   1    1.29 https://www.hotmovies.com/video/182971/Original-Theatrical-Trailer-for-Cecil-Howard-s-Star-Angel/?amp%3Bold_domain=hotmovies.com
           31 The Fluffer pt. 2                   fat dog, 1993                        8    1      18 https://www.jeedoo.com/stream-download/vod_ms_9753-The-Fluffer-Part-2/


k7651.95


           32 Hollywood Hooters                   vca, 1998                           25    1    4.25 https://www.hotmovies.com/video/294592/Hollywood-Hooters/?amp%3Bold_domain=hotmovies.com
           33 South Central Hookers 3             heatwave, 1998                      41    1   14.95 http://www.adultfilmdatabase.com/video/30266/south-central-hookers-3/
           34 Growing Up                          vcx, 1975                           12    1   17.98 https://www.adultdvdtalk.com/movie/growing-up-vcx
           35 Great Sexpectations                 vca, 1984                           20    1   14.95 http://www.adultfilmdatabase.com/video/16244/great-sexpectations/
           36 Alice In Wonderland                 caballero, 1976                     50    1   39.95 https://www.iafd.com/title.rme/title=alice+in+wonderland/year=1976/alice-in-wonderland.htm
           37 Hot Blooded                         caballero, 1985                     54    1   79.95 https://www.adultdvdmarketplace.com/dvd_view_119856.html
           38 Devil In Miss Jones 2               vca, 1982                           20    1   15.99 http://www.adultfilmdatabase.com/video/11088/devil-in-miss-jones-2/
           39 1001 Erotic Nights                  essex, 1982                        9.95   1   14.94 https://www.iafd.com/title.rme/title=1001+erotic+nights/year=1982/1001-erotic-nights.htm
           40 Seduction of Jill Kelly             video team, 1997                    20    1    6.99 https://www.adultdvdempire.com/13873/seduction-of-jill-kelly-the-porn-movies.html
           41 Bubblegum                           vca, 1983                          100    1      36 http://www.adultfilmdatabase.com/video/7774/bubble-gum/
                                                                                                                      discontinued
           42 Ultimate Horse                      NA                                  50    1       0                  unable to valuate
           43 Flip of A Coin                      wet, 1997                          100    1      36 https://www.iafd.com/title.rme/title=flip+of+a+coin/year=1997/flip-of-a-coin.htm
                                                                                                                      discontinued
           44 Strassenflirt                       Magma 1994                          50    1   19.95 https://www.iafd.com/title.rme/title=strassenflirts+1/year=1994/strassenflirts-1.htm
           45 Body Magic                          essex, 1982                         23    1   49.95 https://www.iafd.com/title.rme/title=body+magic/year=1982/body-magic.htm


k7620.90


           46 Twins Cheeks 4                      cdi, 1992                           74    1      36 http://www.adultfilmdatabase.com/video/33437/twin-cheeks-4---last-temptation/
                                                                                                                      no online sales
           47 Older Women Eat Pussy               NA                                 100    1       0                  need more details
           48 Designs on Women                    metro, 1994                        100    1      36 http://www.adultfilmdatabase.com/video/11042/designs-on-women/
                                                                                                                      no online sales
                                               Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.843 Filed 03/01/21 Page 9 of 18


            49 Goin Deep                                NA                            29    1   14.99 https://www.iafd.com/title.rme/title=goin+deep/year=1999/goin-deep.htm
            50 Muff Divers Delights                     NA                           100    1       0                  need more details
            51 Elegant Bargain                          fat dogs, 1995                18    1      18 https://www.iafd.com/title.rme/title=elegant+bargain/year=1995/elegant-bargain.htm
            52 Nineteen 27                              dane, 1999                    64    1   14.24 https://www.adultdvdempire.com/2616063/nineteen-video-magazine-27-porn-videos.html
            53 In My Box                                erotic angel, 2001            34    1   29.95 https://www.adultdvdmarketplace.com/dvd_view_33389.html
            54 Sex Merchants                            dreamland, 2001              100    1      20 https://www.iafd.com/title.rme/title=sex+merchants/year=2001/sex-merchants.htm
            55 Lover's Trance                           legend, 1990                  18    1      18 https://www.iafd.com/title.rme/title=lover's+trance/year=1990/lover&apos;s-trance.htm
            56 Magic Touch                              cal vista, 1985               13    1   14.94 https://www.iafd.com/title.rme/title=magic+touch/year=1985/magic-touch.htm


k=8856.9


            57 Roadside Sluts 7                                                      100    1      36 http://www.adultfilmdatabase.com/video/38170/roadside-sluts-5/
                                                                                                                      These are compilations. Unable to find #7, but series will likely be similar in pricing/discontinued
            58 Up The Wahzoo                            coast to coast, 2001          12    1    7.99 https://www.iafd.com/title.rme/title=up+the+wahzoo+1/year=2001/up-the-wahzoo-1.htm
            59 C6H Comp                                 video age/4 hours of seka    100    1       0                  not enough information
            60 Killer Looks                             vivid, 1991                   26    1   19.95 https://www.iafd.com/title.rme/title=killer+looks/year=1991/killer-looks.htm
            61 Friday the 13th A Nude Beginning         vidco, 1987                   10    1   14.95 https://www.hotmovies.com/video/108444/Friday-The-13th-A-Nude-Beginning/#
            62 Les Interdits                            NA                            50    1      36 https://filesmonster.vip/les-interdits-du-gyneco/
            63 Good Girls of Godiva High                vcx, 1997                   12.95   1   14.95 https://www.hotmovies.com/video/15427/The-Good-Girls-Of-Godiva-High/
            64 Possessions (Blake)                      studio a, 1997                18    1   26.24 https://www.popporn.com/popporn/621870/possessions-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_conte
            65 Black Silk Stockings                     select a tape, 1979           18    1   22.99 https://www.iafd.com/title.rme/title=black+silk+stockings/year=1979/black-silk-stockings.htm
                                                                                                                      duplicate?
            66 Can't Get Enough Dog                     NA                            50    1       0                  unable to valuate
            67 Lonesome Ladies 1                        marlowe sales, 1987          100    1      20 https://www.iafd.com/title.rme/title=lonesome+ladies+1/year=1987/lonesome-ladies-1.htm
            68 Tracy I Love You                         caballero, 1987               17    1      36 https://www.iafd.com/title.rme/title=traci+i+love+you/year=1987/traci-i-love-you.htm
                                                                                                                      no online sales
            69 Some Kind Of Woman                       caballero, 1985               10    1      36 https://tubepornclassic.com/videos/984050/some-kind-of-woman-1985/
                                                                                                                      no online sales
            70 Forbidden Farrah                         dreamland/k-beech, 2000       19    1      36 https://www.imdb.com/title/tt0302574/
                                                                                                                     no online sales


k8210.85


            71 Bashful Blonde                           NA                            11    1   39.98 https://www.iafd.com/title.rme/title=bashful+blonde+from+beautiful+bendover/year=1993/bashful-blonde-from-beautiful-bendover.htm
            72 Tight Places                             NA                            20    1   15.99 https://www.iafd.com/title.rme/title=tight+places/year=2000/tight-places.htm
            73 Reds                                     plum, 1997                    20    1      25 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=37080&partner=iafd
            74 Natural Assests                          NA                           100    1       0                  need more details
            75 Shame                                    vivid, 1994                   20    1      24 https://www.jeedoo.com/stream-download/vod_ms_131912-Shame/
            76 Olivia                                   NA                            20    1      36                  need more details
            77 California Cocksuckers                   sin city, 1998                74    1      74 https://www.adultdvdmarketplace.com/dvd_view_108059.html
            78 Knocked Up Nymphos                       blue demon, 2006               7    1   19.97 https://www.adultdvdmarketplace.com/dvd_view_112413.html
            79 Hot Nights and Dirty Days                vidco, 1988                   25    1   12.98 https://www.adultdvdempire.com/1220755/hot-nights-dirty-days-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&
            80 Fuck My Ass Please 8                     NA                           100    1      36 http://www.adultfilmdatabase.com/video/38274/fuck-my-ass-please-4/
                                                                                                                      These are compilations and each title will likely be similar in value in a series / discontinued
            81 Between Her Thighs                       cdi, 1992                    100    1   14.95 https://www.hotmovies.com/video/108683/Between-Her-Thighs/?amp%3Bold_domain=hotmovies.com
            82 Sorority Sex Kittens 1                   vca, 1993                     20    1   11.19 https://www.popporn.com/popporn/11234/sorority-sex-kittens-1-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm
            83 Hills Have Thighs                        midnight, 1992               100    1      20 https://www.iafd.com/title.rme/title=hills+have+thighs/year=1992/hills-have-thighs.htm
            84 Big Bad Grannys                          NA                           100    1                          duplicate
            85 Only With A Married Woman                legend, 1990                 100    1      20 https://www.iafd.com/title.rme/title=only+with+married+women/year=1990/only-with-married-women.htm
            86 Route 69                                 erotic angel, 1998            10    1      10 https://www.iafd.com/title.rme/title=route+69/year=1998/route-69.htm
            87 Phoenix 2                                vivid, 1992                   30    1   14.99 https://www.iafd.com/title.rme/title=phoenix+rising/year=1992/phoenix-rising.htm
            88 Bedeviled                                dreamland, 2000                5    1   18.99 https://www.iafd.com/title.rme/title=bedeviled/year=2000/bedeviled.htm
            89 Pleasure Seekers                         dreamland, 2002               14    1   19.99 https://www.iafd.com/title.rme/title=pleasure+seekers/year=2002/pleasure-seekers.htm
            90 All of Me                                NA                            64    1   19.99 https://www.iafd.com/title.rme/title=all+of+me/year=2007/all-of-me.htm
            91 Shay's Sweet Shop                        dreamland, 2001               24    1   59.98 https://www.iafd.com/title.rme/title=shay%27s+sweet+shop/year=2001/shay&apos;s-sweet-shop.htm
            92 Operation: Centerfold                    notorious, 1999              100    1      20 https://www.iafd.com/title.rme/title=operation%3a+centerfold/year=1999/operation-centerfold.htm
            93 Dumb Blonde                              vivid, 2002                   20    1   14.99 https://www.iafd.com/title.rme/title=dumb+blonde/year=2002/dumb-blonde.htm
            94 Couch Therapy                            dreamland                     19    1   10.79 https://www.iafd.com/title.rme/title=couch+therapy/year=1999/couch-therapy.htm
            95 Best of Alicia Monet 1                   wet, 2002                    100    1      36 https://www.adultdvdmarketplace.com/dvd_view_204132.html
                                                                                                                     discontinued
            96 Best of International Lesbian Affair 2   fat dog                      100    1       0                  fat dog does not have this title listed. Could it be Girls Affair?
            97 Sex and The Single Girl                  CDI                          100    1      20 https://www.iafd.com/title.rme/title=sex+and+the+single+girl/year=1990/sex-and-the-single-girl.htm
            98 Hard for Lard                            NA                            16    1       0                  need production house or year
            99 Mummy 3                                  las vegas video, 1992         13    1      13 https://www.iafd.com/title.rme/title=mummy+dearest+3/year=1992/mummy-dearest-3.htm
           100 Miss Orgasma                             k-beech, 2001                 44    1      15 https://www.iafd.com/title.rme/title=miss+orgasma/year=2001/miss-orgasma.htm
           101 Lunar Lust                               filmco, 1990                  10    1      10 https://www.iafd.com/title.rme/title=lunar+lust/year=1990/lunar-lust.htm
           102 Hard to Thrill                           cdi, 1991                     11    1      11 https://www.iafd.com/title.rme/title=hard+to+thrill/year=1991/hard-to-thrill.htm
           103 Taboo 16                                 metro, 1996                   13    1   14.99 https://www.iafd.com/title.rme/title=taboo+16/year=1996/taboo-16.htm
           104 Nineteen 22                              dane, 1999                    10    1   14.99 http://www.adultfilmdatabase.com/video/23323/nineteen-video-magazine-22/
                                           Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.844 Filed 03/01/21 Page 10 of 18


           105 Fuck Em All 2                   All Good 1999                        100    1   14.95 http://www.adultfilmdatabase.com/video/53739/fuck-em-all-2/
           106 Sisters                         zane, 1993                            74    1      36 http://www.adultfilmdatabase.com/video/29573/sisters/
                                                                                                                     discontinued


k=11010.85


           107 Anal Maniacs 5                  wicked, 1997                          14    1   24.95 http://www.adultfilmdatabase.com/video/38043/anal-maniacs-5/
           108 Thrust Fault                    vca, 1998                             18    1      36 http://www.adultfilmdatabase.com/video/32382/thrust-fault/
                                                                                                                     discontinued
           109 Secret Lives                    sin city, 1994                        25    1      36 http://www.adultfilmdatabase.com/video/37375/secret-lives---the-lesbian-report/
                                                                                                                     discontinued
           110 LN566                           hustler comp                         100    1       0                  need more info
           111 Centerfold                      sin city, 1995                        25    1   14.95 http://www.adultfilmdatabase.com/video/9117/centerfold/
           112 Gorgeous                        caballero, 1990                       13    1   14.95 http://www.adultfilmdatabase.com/video/16129/gorgeous/
           113 Blue Dahlia                     metro, 1997                            7    1   18.88 https://www.iafd.com/title.rme/title=blue+dahlia/year=1997/blue-dahlia.htm
           114 Lethal Woman                    cdi, 1991                             74    1   14.95 https://www.iafd.com/title.rme/title=lethal+woman/year=1991/lethal-woman.htm
           115 Shooting Star                   xcitement, 1993                       20    1      36 http://www.adultfilmdatabase.com/video/29421/shooting-star/
                                                                                                                     discontinued
           116 Talking Dirty To Me 13          dreamland, 2000                       20    1   14.99 http://www.adultfilmdatabase.com/video/42525/talk-dirty-to-me-13/
           117 Califonia Cocksuckers 2         sin city, 1998                        10    1    7.99 https://www.iafd.com/title.rme/title=california+cocksuckers+2/year=1998/california-cocksuckers-2.htm
           118 Andrew Blake's Girls            cabllero, 1992                        10    1   16.99 https://www.iafd.com/title.rme/title=andrew+blake%27s+girls/year=1992/andrew-blake&apos;s-girls.htm
           119 Carnal Coed Confessions 4       jet multimedia, 2001                  10    1   14.95 http://www.adultfilmdatabase.com/video/37315/carnal-coed-confessions-4/
           120 Sinnocence                      pepper productions, 1995              24    1   89.95 https://www.iafd.com/title.rme/title=sinnocence/year=1995/sinnocence.htm


k9276.85


           121 Becoming Wet                    vca, 2000                             18    1   14.95 https://www.iafd.com/title.rme/title=becoming+wet/year=2000/becoming-wet.htm
           122 Generation Sex 2                video team, 1996                     100    1      36 https://www.iafd.com/title.rme/title=generation+sex+2%3a+nature%27s+revenge/year=1996/generation-sex-2-nature&apos;s-revenge.htm
                                                                                                                     discontinued
           123 X Factor                        filmco, 1984                          14    1      21 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=34275&partner=iafd
           124 Oriental Taboo 1                                                      24    1      36 http://www.adultfilmdatabase.com/video/60542/oriental-taboo-1/
                                                                                                                     discontinued
           125 Robofox                         cdi, 1987                            9.94   1   14.95 https://www.iafd.com/title.rme/title=robofox/year=1987/robofox.htm
           126 Muffy The Vampire Layer         las vegas video, 1992               10.94   1   14.95 https://www.iafd.com/title.rme/title=muffy+the+vampire+layer/year=1992/muffy-the-vampire-layer.htm
           127 Hot Chicks Do L.A.              erotic video network, 1994            16    1      36 https://www.iafd.com/title.rme/title=hot+chicks+do+l.a./year=1994/hot-chicks-do-l.a..htm
                                                                                                                     discontinued
           128 Nothing to Hide Part 3          metro, 1999                           15    1   18.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28336&partner=iafd
           129 Love Couch                      vca, 1977                            100    1      36 https://www.iafd.com/title.rme/title=love+couch/year=1977/love-couch.htm
                                                                                                                     discontinued
           130 Raising Kane                    fat dog, 1993                        100    1   49.98 https://www.iafd.com/title.rme/title=raising+kane/year=1993/raising-kane.htm
           131 Europes A Poppin                                             1999    100    1      36                  euro nudes a poppin/may not have same value of nudes a poppin franchise
           132 Old Wave Hookers                pleasure, 1995                       100    1   19.95 https://www.iafd.com/title.rme/title=old+wave+hookers+1/year=1995/old-wave-hookers-1.htm
           133 Fetish                          sin city, 1997                        17    1      36 http://www.adultfilmdatabase.com/video/14036/fetish/
                                                                                                                     discontinued
           134 Babysitter                      gourmet, 1983                          7    1   14.95 https://www.iafd.com/title.rme/title=babysitter/year=1983/babysitter.htm
           135 Satyr                           wicked, 1997                          10    1   14.95 https://www.iafd.com/title.rme/title=satyr/year=1997/satyr.htm
           136 Taboo                           standard, 1980                        15    1   14.95 http://www.adultfilmdatabase.com/video/60524/taboo/
           137 Taboo 2                         standard, 1982                        17    1   14.95 http://www.adultfilmdatabase.com/video/60525/taboo-2/
           138 Psychosexuals 1                 evil angel, 1997                      13    1      39 https://www.iafd.com/title.rme/title=psycho+sexuals+1/year=1997/psycho-sexuals-1.htm
           139 Feds In Bed                     filmco, 1993                          13    1   14.95 http://www.adultfilmdatabase.com/video/13981/feds-in-bed/
           140 Girl's Who...Up Ass 11          NA                                    15    1      15 http://www.adultfilmdatabase.com/video/15847/girls-who-take-it-up-the-ass-22/
                                                                                                                     title in the suequence generally priced similarly
           141 V The Hot One                   metro, 1977                           15    1   14.95 http://www.adultfilmdatabase.com/video/42798/v---the-hot-one/
           142 Things Change: My First Time    metro, 1993                         12.95   1      36 http://www.adultfilmdatabase.com/video/38733/things-change-1---my-first-time/
                                                                                                                     no online sales/ only viewing
           143 Daisy May                       vca, 1979                             25    1      36 http://www.adultfilmdatabase.com/video/10422/daisy-may/
                                                                                                                     discontinued
           144 Cheatin'                        fat dog, 1994                        100    1      36 http://www.adultfilmdatabase.com/video/9235/cheatin/
                                                                                                                     discontinued
           145 Made In Germany                 fantasy, 1987                       10.94   1      36 http://www.adultfilmdatabase.com/video/21182/made-in-germany/
                                                                                                                     discontinued


k9735.62


           146 The Box                         Legend                                17    1   14.95 http://www.adultfilmdatabase.com/video/7503/box/
           147 Seduced By the Flames           coast to coast, 2000                  17    1   19.99 http://www.adultfilmdatabase.com/video/41667/seduced-by-the-flames/
           148 Girl Scout                      erotic angel, 2001                    74    1   14.95 http://www.adultfilmdatabase.com/video/42896/girl-scout/
           149 Channel 69 part 2               coast to coast, 1996                  25    1   14.95 http://www.adultfilmdatabase.com/video/9170/channel-69-2/
           150 Blazing Boners                  midnight, 1992                        74    1      36 https://www.iafd.com/title.rme/title=blazing+boners/year=1992/blazing-boners.htm
                                                                                                                     discontinued
           151 Ass Attack                      NA                                    29    1      36 http://www.adultfilmdatabase.com/video/65988/ass-attack/
                                                                                                                     discontinued
           152 Live Bait 4                     pleasure, 2000                         8    1   14.99 http://www.adultfilmdatabase.com/video/49708/live-bait-4/
           153 Win-A-Date                      dreamland, 2001                       18    1      36 http://www.adultfilmdatabase.com/video/40991/taylor-wanes-web-site-win-a-date/
                                                                                                                     discontinued
           154 Gang Bang Fury                  rosebud, 1992                          7    1   14.95 http://www.adultfilmdatabase.com/video/15086/gang-bang-fury-1/
           155 Sexy Euro Girls                 platinum x, 2004                      15    1   14.95 http://www.adultfilmdatabase.com/video/63545/sexy-euro-girls/
           156 Sex Tribe                       erotic angel/k-beech, 2002            24    1   14.95 https://www.iafd.com/title.rme/title=sex+tribe/year=2001/sex-tribe.htm
                                         Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.845 Filed 03/01/21 Page 11 of 18


k=12,386.62


        157 Anal Woman 2                           pleasure, 1993                     74   1      36 http://www.adultfilmdatabase.com/video/3118/anal-woman-2/
                                                                                                                     discontinued
        158 Living Doll                            CDI                                30   1      36 http://www.adultfilmdatabase.com/video/20661/living-doll/
                                                                                                                     discontinued
        159 Up R Class                             3rd degree, 2004                   10   1   19.95 http://www.adultfilmdatabase.com/video/66403/upr-class/
        160 Girls and Guns                         midnight, 1993                    100   1      36 http://www.adultfilmdatabase.com/video/15405/girls-and-guns/
                                                                                                                     discontinued
        161 Looks Like A Million                   las vegas video, 1992             100   1      25 https://www.iafd.com/title.rme/title=looks+like+a+million/year=1992/looks-like-a-million.htm
        162 Carribean Vacation                     dreamland, 2001                    12   1      36 http://www.adultfilmdatabase.com/video/55062/caribbean-vacation/
                                                                                                                     discontinued
        163 Crybaby                                NA                                  7   1      36 https://www.iafd.com/title.rme/title=whipped+ass+6398/year=2009/whipped-ass-6398.htm
                                                                                                                     could be clip
        164 Capn Mongo's Porno Playhouse           vca, 2001                           7   1   14.95 http://www.adultfilmdatabase.com/video/39395/capn-mongos-porno-playhouse/
        165 Radioactive Infected Sluts From Hell   erotic angel/thomas paine          74   1      36 http://www.adultfilmdatabase.com/video/26657/radioactive---infected-sluts-from-hell/
                                                                                                                     discontinued
        166 Casual Lies                            caballero, 1992                    10   1      36 http://www.adultfilmdatabase.com/video/9003/casual-lies/
                                                                                                                     discontinued
        167 Assent of a Woman                      dreamland, 1993                   100   1   14.95 http://www.adultfilmdatabase.com/video/39916/assent-of-a-woman/
        168 Buda tape 1                            evil angel, 1997                        1   24.95 http://www.adultfilmdatabase.com/video/7780/buda/
        169 Invisible Lover                        vca, 2001                           9   1   14.95 http://www.adultfilmdatabase.com/video/41615/invisible-lover/
        170 Black Call Girls                       dreamland, 2001                    34   1      36 http://www.adultfilmdatabase.com/video/55241/black-call-girls-2/
                                                                                                                     discontinued


k10220.62


        171 White Hot                              vivid, 2003                        12   1   16.99 https://www.iafd.com/title.rme/title=white+hot/year=2003/white-hot.htm
        172 Fuck Frenzy 7                          NA                                 13   1   24.95 http://www.adultfilmdatabase.com/video/65382/feeding-frenzy-7/
        173 Debbie For President                   coast to coast, 1988               24   1   14.95 http://www.adultfilmdatabase.com/video/10739/debbie-for-president/
        174 Hey, My Grandma Is A Whore 3           metropolis, 2001                   44   1   31.77 https://www.iafd.com/title.rme/title=hey+my+grandma+is+a+whore+3/year=2001/hey-my-grandma-is-a-whore-3.htm
        175 Eye of the Tigress                     vidco, 1988                        10   1   14.95 http://www.adultfilmdatabase.com/video/13468/eye-of-the-tigress/
        176 Big Bust Babes 28                      afvc, 1995                         14   1      36 http://www.adultfilmdatabase.com/video/5700/big-bust-babes-28/
                                                                                                                     discontinued
        177 Un-Natural Sex 12                      diabolic, 2004                     10   1   14.95 http://www.adultfilmdatabase.com/video/69355/un-natural-sex-12/
        178 Working Girl                           wicked, 2000                       10   1   14.95 http://www.adultfilmdatabase.com/video/73195/working-girl/
        179 Chasin' The 50's                       wicked, 1995                       20   1   24.95 http://www.adultfilmdatabase.com/video/9220/chasin-the-fifties/
        180 Assman 19                              anabolic, 2001                      6   1   14.95 http://www.adultfilmdatabase.com/video/54853/assman-19/
        181 Perverted POV 2                        diabolic, 2001                      5   1    9.99 https://www.iafd.com/title.rme/title=perverted+pov+2/year=2001/perverted-pov-2.htm


k=13121.62


        182 Booty Talk 34                          west coast productions, 2002       10   1   16.99 https://www.adultdvdempire.com/456719/booty-talk-34-porn-movies.html
        183 Club Kink                              jill kelly, 2001                   21   1      45 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=34886&partner=iafd
        184 G Strings and Bobby Socks              erotic angel, 2001                 13   1   14.99 https://www.adultdvdmarketplace.com/dvd_view_33383.html
        185 Liaison of Lust                        erotic angel, 2001                100   1    6.99 https://www.adultdvdempire.com/1910043/liaisons-of-lust-porn-videos.html
        186 Cheeks 2- The Bitter End               coast to coast, 1989               10   1   14.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=74689&partner=iafd
        187 Sweet Hitch Hiker                      dreamland, 2001                    19   1   14.95 https://www.hotmovies.com/video/103003/Sweet-Hitchhiker/?amp%3Bold_domain=hotmovies.com
        188 Finger Licking Good 4                  3rd degree, 2007                    6   1   14.99 https://www.gamelink.com/display_product.jhtml?id=287542&ref=iafd&mall=st&src=gl
        189 Masquerade                             NA                                100   1   48.85 https://www.cduniverse.com/productinfo.asp?PID=1596698&style=ice&frm=lk%5Fiafdcom
        190 Over Sixty 2                           filmco, 2002                       14   1   19.85 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=78559&partner=iafd
        191 Nineteen 29                            dane, 1999                         24   1      35 https://www.adultdvdmarketplace.com/dvd_view_32325.html
        192 Sorority Babes                         kbeech/dreamland/midnight, 2002    10   1       6 https://www.adultdvdmarketplace.com/dvd_view_178665.html
        193 Senior Squirters 4                     coast to coast, 2000               13   1   14.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=32228&partner=iafd
        194 Grandma's In Woodyland 2               gentlemen's video                  14   1   14.99 https://www.adultdvdmarketplace.com/dvd_view_69583.html
        195 Sweet Encounters                       k-beech, 2000                      15   1   17.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33360&partner=iafd


k10603.62


        196 Flesh Hunter 4                         jules jordan, 2003                 10   1   29.95 https://www.gamelink.com/display_product.jhtml?id=106248&ref=iafd&mall=st&src=gl
        197 Grumpy Old Women                       heatwave                           25   1      36 http://www.adultfilmdatabase.com/video/16352/grumpy-old-women/
                                                                                                                     out of print
        198 Jailhouse Sadie                        midnight, 1998                     15   1   34.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=115994&partner=iafd
        199 Shear Sextasy                          NA                                100   1      36 http://www.adultfilmdatabase.com/video/29117/shear-ecstasy/
                                                                                                                     out of print
        200 New Girls 2                            evil angel, 2002                    7   1   22.99 https://www.adultdvdempire.com/464084/joey-silveras-new-girls-2-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDV
        201 Wet Dream On Elm Street                fantasty, 1988                     64   1   69.89 https://www.adultdvdmarketplace.com/dvd_view_239963.html
        202 Eighteen 5                             red light district                 15   1   15.99 https://www.popporn.com/popporn/471383/just-over-eighteen-5-porn-dvd.html
        203 Circus of Sex 1                        Pure Filth Productions             24   1   15.99 https://www.popporn.com/popporn/651837/sex-circus-porn-streaming-videos.html
        204 A2M 2                                  anabolic, 2003                     13   1   30.55 https://www.cduniverse.com/productinfo.asp?PID=6679655&style=ice&frm=lk%5Fiafdcom
        205 Girls Who SC and EC 6                  NA                                100   1       0 https://globaldatabase.ecpat.org/terminology-and-acronyms/
                                                                                                                      unable to determine
        206 Young Lover                            NA                                 10   1       0                 unable to determine/ generic title/ no studio or actor info
                                        Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.846 Filed 03/01/21 Page 12 of 18


k=13873.62


        207 Bedroom Eyes/ Private Eye        erotic angel, 2001, legend           16   1      39 https://www.adultdvdmarketplace.com/dvd_view_33373.html
        208 Wildheart                        metro, 1989                          24   1      36 https://www.iafd.com/title.rme/title=wild+heart/year=1989/wild_heart.htm
                                                                                                                 out of print
        209 North Pole 7                     new sensations, 1999                 53   1   19.87 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=36037&partner=iafd
                                                                                                                value reduction
        210 Tailspin 1                       video team, 1991                     28   1      44 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=204142&partner=iafd
        211 Sexhibition 2                    sunshine, 1996                       12   1      36 https://www.adultdvdmarketplace.com/dvd_view_40433.html
                                                                                                                no sale offers
        212 China Cat                        caballero, 1978                      11   1   30.49 https://www.cduniverse.com/productinfo.asp?PID=5860443&style=ice&frm=lk%5Fiafdcom
                                                                                                                value increase
        213 Beautiful Girls 11               evil angel, 2003                     18   1   11.89 https://www.gamelink.com/display_product.jhtml?id=124597&ref=iafd&mall=st&src=gl
        214 Secrets                          caballero, 1990                      30   1   16.99 https://www.adultdvdempire.com/10993/secrets-caballero-porn-movies.html
                                                                                                                value reduction
        215 Extremely Bad Things             coast to coast, 2000                 20   1   15.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=219889&partner=iafd
        216 Princess of Thieves              sin city, 1994                       19   1      36 http://www.adultfilmdatabase.com/video/25962/princess-of-thieves/
                                                                                                                 out of print
        217 Wet Weekend                      dreamland, 2001                     100   1   34.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33004&partner=iafd
        218 My Oral Obsession                dreamland, 2001                      22   1   24.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33005&partner=iafd
        219 Venom 7                          vidco, 1996                           7   1   12.99 https://www.cduniverse.com/productinfo.asp?PID=5259585&style=ice&frm=lk%5Fiafdcom
        220 Family Heat                      atom, 1985                           12   1   30.29 https://www.cduniverse.com/productinfo.asp?PID=6979065&style=ice&frm=lk_iafdcom
                                                                                                                value increase


k11091.62


        221 Babes Illustrated 7              metro, 1998                          11   1    9.99 https://www.adultdvdempire.com/572852/babes-illustrated-7-the-swimsuit-edition-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campai
        222 Heartfelt 2                      adam & eve, 1998                     25   1       5 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=30508&partner=iafd
                                                                                                                value decrease
        223 Street Whore                     NA                                  100   1       0                  unable to determine/ generic title/ no studio or actor info
        224 Stuffin Young Muffins            new sensations, 2004                 21   1   29.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=61723&partner=iafd
        225 Goddesses                        NA                                  100   1       0                  unable to determine/ generic title/ no studio or actor info
        226 Deep Inside Farrah 2             k-beech, 2000                        14   1      36 http://www.adultfilmdatabase.com/video/38671/deep-inside-farrah-2/
                                                                                                                 out of print
        227 Please 10                        evil angel, 2000                     20   1    9.31 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=69741&partner=iafd
                                                                                                                value decrease
        228 Cold Feet                        vca, 2000                            10   1   49.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=27771&partner=iafd
                                                                                                                value increase
        229 Mission Erotica                  vivid, 1997                          29   1   39.85 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=26997&partner=iafd
        230 Red                              vivid, 1998                          20   1   29.19 https://www.adultdvdmarketplace.com/dvd_view_27069.html
        231 Runaway Butts 7                  evil angel, 2003                     15   1   29.09 https://www.cduniverse.com/productinfo.asp?PID=6461004&style=ice&frm=lk%5Fiafdcom


k14610.62


        232 Naked City                       sin city, 1998                      100   1   16.99 https://www.adultdvdempire.com/1426516/naked-city-porn-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD_dl&utm_co
        233 Runway                           k-beech, 1997                        15   1      36 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=68874&partner=iafd
                                                                                                                out of print
        234 Sex Shooter                      erotic angel, 2001                   26   1      21 https://www.adultdvdmarketplace.com/dvd_view_33355.html
        235 Porn Again                       metro, 1997                          25   1      36 https://www.iafd.com/title.rme/title=porn+again/year=1997/porn-again.htm
                                                                                                                 out of print
        236 The Promise                      NA                                  100   1    2.99 https://www.popporn.com/popporn/1740356/promise-porn-streaming-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD_
                                                                                                                only title found/custom clip 2012
        237 No Man's Land 27                 video team, 1999                     25   1    9.99 https://www.iafd.com/title.rme/title=no+man%27s+land+27/year=1999/no-man&apos;s-land-27.htm
        238 Sweat Shop 2                     fat dog, 1998                        20   1      36 https://www.iafd.com/title.rme/title=sweat+shop+2/year=1998/sweat-shop-2.htm
                                                                                                                 discontinued
        239 Sexual Compulsion                red light district, 2004              7   1   13.98 https://www.iafd.com/title.rme/title=sexual+compulsion/year=2004/sexual-compulsion.htm
        240 Titty Mania 5                    heatwave, 2001                       54   1   21.99 https://www.iafd.com/title.rme/title=titty+mania+5/year=2001/titty-mania-5.htm
        241 Laura                            legend, 1998                        100   1   14.95 https://www.iafd.com/title.rme/title=laura/year=1998/laura.htm
        242 Slant Eye For The Straight Guy   3rd degree, 2005                     11   1    9.99 https://www.iafd.com/title.rme/title=slant+eye+for+the+straight+guy+1/year=2005/slant-eye-for-the-straight-guy-1.htm
        243 Priceless                        wicked, 2001                         25   1   15.99 https://www.iafd.com/title.rme/title=priceless/year=1995/priceless.htm
        244 Mouthing Off                     vivid, 1998                          25   1   17.99 https://www.iafd.com/title.rme/title=mouthing+off/year=1998/mouthing-off.htm
        245 Stacy Nicholas Remembered        NA                                  100   1       0                  unable to locate
        246 Voyeur 20                        evil angel, 2001                     10   1   22.99 https://www.iafd.com/title.rme/title=voyeur+20/year=2001/voyeur-20.htm
        247 Arcade                           vivid, 1999                          23   1   15.99 https://www.iafd.com/title.rme/title=arcade/year=1999/arcade.htm
        248 Naturally Perfect                new sensations, 2003                 23   1   19.99 https://www.iafd.com/title.rme/title=naturally+perfect/year=2003/naturally-perfect.htm
        249 Cheerleader Nurses               vca, 1993                            14   1   15.99 https://www.iafd.com/title.rme/title=cheerleader+nurses/year=1993/cheerleader-nurses.htm
        250 More Precious Than Gold          vca, 1998                            74   1      36 https://www.iafd.com/title.rme/title=more+precious+than+gold/year=1998/more-precious-than-gold.htm
                                                                                                                 discontinued
        251 Affair Dujour                    legend, 1999                         74   1   14.95 http://www.adultfilmdatabase.com/video/1011/affair-du-jour/
        252 Rain Woman 15                    coast to coast, 2001                 11   1   14.95 http://www.adultfilmdatabase.com/video/38702/rainwoman-15---camp-rainwoman/
        253 Assylum                          legend, 1999                         25   1   14.95 http://www.adultfilmdatabase.com/video/37887/assylum/
        254 Voyeur 27                        evil angel, 2004                     29   1   16.95 http://www.adultfilmdatabase.com/video/61903/voyeur-27/
        255 Eve's Gift                       vivid, 2000                          10   1   19.95 http://www.adultfilmdatabase.com/video/44585/eves-gift/
        256 Sexy Dolls                       new sensations/ digital sin, 2002    21   1   24.99 https://www.iafd.com/title.rme/title=sexy+dolls/year=2002/sexy-dolls.htm


k=15,557.62


        257 Sweet Loads 5                    NA                                   10   1      36 https://www.iafd.com/title.rme/title=sexy+dolls/year=2002/sexy-dolls.htm
                                                                                                                 discontinued
                                         Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.847 Filed 03/01/21 Page 13 of 18


        258 Sweet Loads 7                    NA                          20    1      36 http://www.adultfilmdatabase.com/video/31779/sweet-loads-7/
                                                                                                         discontinued
        259 Busted                           NA                          74    1   14.95 http://www.adultfilmdatabase.com/video/60646/busted/
        260 Forever Night                    vca, 1998                   97    1   44.85 https://www.iafd.com/title.rme/title=forever+night/year=1998/forever-night.htm
        261 Jenna Loves Rocco                vivid, 1996                 10    1   19.95 http://www.adultfilmdatabase.com/video/36557/jenna-loves-rocco/
        262 Adult Video Nudes                vca, 1993                   74    1      36 http://www.adultfilmdatabase.com/video/916/adult-video-nudes/
                                                                                                         discontinued
        263 Scenes From A Bar                vivid, 1998                 25    1   15.99 https://www.iafd.com/title.rme/title=scenes+from+a+bar/year=1998/scenes-from-a-bar.htm
        264 No Regrets                       adam & eve, 1999            14    1   14.95 http://www.adultfilmdatabase.com/video/36342/no-regrets/
        265 Nurse Shanna                     midnight, 1998              14    1      14 https://www.iafd.com/title.rme/title=nurse+shanna/year=1998/nurse-shanna.htm
        266 Cab Rides 5                      rain, 1998                  20    1    9.99 http://www.adultfilmdatabase.com/video/22779/nasty-filthy-cab-rides-5/
        267 Bawdy and Soul                   vivid, 1998                 20    1   15.99 https://www.iafd.com/title.rme/title=bawdy+and+soul/year=1998/bawdy-and-soul.htm
        268 69th Sense                       vca, 2000                   29    1   15.99 https://www.iafd.com/title.rme/title=69th+sense/year=2000/69th-sense.htm
        269 Toilets Tarts                    NA                          20    1       0                  custom video?
        270 Snatched To The Future           elegant angel, 1991        100    1      36 https://www.iafd.com/title.rme/title=snatched+to+the+future/year=1991/snatched-to-the-future.htm
                                                                                                         discontinued
        271 Anal Encounters 5                vca, 1992                  100    1    9.99 http://www.adultfilmdatabase.com/video/39908/anal-encounters-5/
        273 Pushover                         wicked, 1999                25    1   15.99 http://www.adultfilmdatabase.com/video/53851/pushover/
        274 Cycle Slut                       coast to coast, 1992        10    1   15.99 https://www.iafd.com/title.rme/title=cycle+slut/year=1992/cycle-slut.htm
        275 Where The Boys Aren't 4          vivid, 1993                 25    1   19.95 http://www.adultfilmdatabase.com/video/34814/where-the-boys-arent-4/
        276 Cherry Truckers                  vcx, 1976                   10    1   14.95 http://www.adultfilmdatabase.com/video/129251/cherry-truckers/
        277 Blue Girl From Planet XXX        k-beech, 2001              100    1      36 http://www.adultfilmdatabase.com/video/39408/blue-girl-from-planet-xxx/
                                                                                                         discontinued
        278 Lesbian Piss Party               seduction, 2000            100    1      36 https://www.iafd.com/title.rme/title=lesbian+piss+party/year=2000/lesbian-piss-party.htm
                                                                                                         semi-custom
        279 Inside Asta                      babylon, 2000                8    1      36 https://www.iafd.com/title.rme/title=pussy+wars+2%3a+inside+asta/year=2000/pussy-wars-2-inside-asta.htm
                                                                                                         not availble online
        280 Pussycat Galore                  arrow, 1984                 16    1   14.95 http://www.adultfilmdatabase.com/video/26523/pussycat-galore/
        281 My Bare Lady                     moonlight, 1989             40    1   14.95 http://www.adultfilmdatabase.com/video/22596/my-bare-lady/
        282 Lacey's Secret                   video team, 2002             8    1    8.99 https://www.iafd.com/title.rme/title=lacey%27s+secret/year=2002/lacey&apos;s-secret.htm


k=16,612.62


        283 Skin Flicks                      avc, 1978                   24    1   28.39 https://www.iafd.com/title.rme/title=skin+flicks/year=1978/skin-flicks.htm
        284 Hotel California                 midnight, 1998              21    1   13.99 https://www.iafd.com/title.rme/title=hotel+california/year=1996/hotel-california.htm
        285 Girls In Heat                    Zane                         7    1   18.95 https://www.iafd.com/title.rme/title=girls+in+heat/year=1991/girls-in-heat.htm
        286 Chasin' Pink                     vivid, 1998                 25    1   19.95 http://www.adultfilmdatabase.com/video/36682/chasin-pink/
        287 Streamers                        NA                          10    1       0                  custom?
        288 Euro Trash                       dane, 2005                  30    1   20.15 https://www.iafd.com/title.rme/title=euro+trash+1/year=2005/euro-trash-1.htm
        289 Deep Inside Asia Carrera         NA                          25    1   15.99 https://www.iafd.com/title.rme/title=deep+inside+asia+carrera/year=1997/deep-inside-asia-carrera.htm
        290 Bankable                         vivid, 2002                 14    1   15.99 https://www.iafd.com/title.rme/title=bankable/year=2002/bankable.htm
        291 F.A.B's 3                        zero tolerance, 2004        10    1   19.99 http://www.adultfilmdatabase.com/video/64825/fabs---fine-ass-babes-3/
        292 Sunset's Sizzlers                sunset thomas              100    1       0                  custom video?
        293 Hotel Lovejoy                    vivid, 1998                 19    1      36 https://www.iafd.com/title.rme/title=players+video+5%3a+hotel+lovejoy/year=1998/players-video-5-hotel-lovejoy.htm
                                                                                                         discontinued
        294 Inside Porn                      wicked, 2000                 8    1      15 https://www.iafd.com/title.rme/title=inside+porn/year=2000/inside-porn.htm
        295 Ladies Room                      caballero, 1987             14    1   14.97 https://www.iafd.com/title.rme/title=ladies+room/year=1987/ladies-room.htm
        296 Dungeon Dykes                    fantastic, 1994             25    1   59.99 https://www.iafd.com/title.rme/title=dungeon+dykes+1/year=1994/dungeon-dykes-1.htm


k12673.62


        297 Anal Plaything 2                 rosebud, 1995               34    1   14.95 https://www.iafd.com/title.rme/title=anal+plaything+2/year=1995/anal-plaything-2.htm
        298 Dirty Weekend                    plum, 1997                   9    1    9.99 https://www.iafd.com/title.rme/title=dirty+weekend/year=1997/dirty-weekend.htm
        299 Girls Who Screw Girls            NA                         100    1       0                  need more information
        300 Gothic: Night Shift 3            NA                         100    1      36 http://www.adultfilmdatabase.com/video/39033/nightshift-3---gothic/
                                                                                                         discontinued
        301 French Kiss                      wicked, 2003                 9    1   14.95 http://www.adultfilmdatabase.com/video/73133/french-kiss/
        302 Club Erotica                     metro, 1995                 11    1      36 http://www.adultfilmdatabase.com/video/9735/club-erotica/
                                                                                                         discontinued
        303 Sex Trek 1                       midnight                    29    1   39.98 http://www.adultfilmdatabase.com/video/28711/sex-trek-1---the-next-penetration/
        304 Tramps                           midnight, 1996              18    1      36 http://www.adultfilmdatabase.com/video/32990/tramps/
                                                                                                         discontinued
        305 Barely Nineteen 2                NA                         100    1   15.99 http://www.adultfilmdatabase.com/video/66362/barely-18-19/
                                                                                                         could be a mix up in the title
        306 Telephone Expose                 vca, 1996                   14    1      36 http://www.adultfilmdatabase.com/video/32241/telephone-expose/
                                                                                                         discontinued
        307 Cum Swapping Sluts 2             red light district, 2002   11.5   1   15.99 https://www.iafd.com/title.rme/title=cum+swapping+sluts+2/year=2002/cum-swapping-sluts-2.htm


k=17,380.12


        308 Oriental Taboo 3                 NA                          24    1      36 http://www.adultfilmdatabase.com/video/60544/oriental-taboo-3/
                                                                                                         discontinued
        309 Nicole Stanton Story pt. 2       caballero, 1988             14    1      36 http://www.adultfilmdatabase.com/video/38814/nicole-stanton-story-2/
                                                                                                         discontinued
        310 Only The A Hole 9                digital playground, 2004    17    1   14.95 http://www.adultfilmdatabase.com/video/23870/only-the-a-hole-9/
        311 Blue Movie                       wicked, 1996                 7    1   15.99 https://www.iafd.com/title.rme/title=blue+movie/year=1995/blue-movie.htm
                                          Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.848 Filed 03/01/21 Page 14 of 18


        312 Sleaze                            sterling, 1997           74    1   39.99 https://www.iafd.com/title.rme/title=sleaze/year=1997/sleaze.htm
        313 Ripe 4                            forbidden films, 1999    20    1   17.99 https://www.iafd.com/title.rme/title=ripe+4/year=1999/ripe-4.htm
        314 Sweet and Low                     k-beech, 2001            34    1   29.95 https://www.iafd.com/title.rme/title=sweet+and+low/year=2001/sweet-and-low.htm
        315 Spread the Wealth                 dreamland, 1994          74    1   14.95 https://www.iafd.com/title.rme/title=spread+the+wealth/year=1994/spread-the-wealth.htm
        316 Desire                            erotic angel, 2001       19    1   69.98 https://www.iafd.com/title.rme/title=desire/year=2001/desire.htm
                                                                                                       possible wrong production house listed - can be revised
        317 Thunder and Lighting              midnight, 1996           74    1      36 http://www.adultfilmdatabase.com/video/32383/thunder-and-lightning/
                                                                                                       discontinued
        318 Sinboy 1                          sin city, 1996           24    1    8.95 https://www.iafd.com/title.rme/title=sinboy+1/year=1996/sinboy-1.htm
        319 Young Stuff 6                     sin city, 2002           11    1   15.99 https://www.iafd.com/title.rme/title=young+stuff+6/year=2002/young-stuff-6.htm
        320 Klimaxx                           sin city, 1997            5    1   15.99 https://www.iafd.com/title.rme/title=klimaxx/year=1997/klimaxx.htm
        321 Unashamed                         fat dog, 1993           100    1      36 https://www.iafd.com/title.rme/title=unashamed/year=1993/unashamed.htm
                                                                                                       discontinued


k13216.12


        322 Intrigue                          sin city, 1998           25    1      36 https://www.adultdvdmarketplace.com/dvd_view_248656.html
                                                                                                      no listing availble online
        323 Oriental Taboo 4                  NA                       24    1      36 https://www.hotmovies.com/video/362626/Oriental-Taboo/?amp%3Bold_domain=hotmovies.com
                                                                                                      all discontinued
        324 XXXanadu                          heatwave, 1995           74    1   14.95 https://www.hotmovies.com/video/270962/XXXanadu/?amp%3Bold_domain=hotmovies.com
                                                                                                      value decrease
        325 Intimate Strangers                plum, 1998                8    1   10.79 https://www.adultdvdempire.com/766475/intimate-strangers-porn-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD&utm
        326 Pregnant                          NA                       50    1       0                  not enough information to evaluate
        327 Ebony Does Ivory 9                sin city                100    1   15.99 https://www.gamelink.com/display_product.jhtml?id=401301&ref=iafd&mall=st&src=gl
                                                                                                      studio is Western Visuals
        328 Hooters                           midnight                 25    1       0                  not enough information to evaluate
        329 Tatiana 1                         private, 1997            36    1   69.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=27649&partner=iafd
                                                                                                      value increase
        330 Powerbone                         vca, 1976               100    1    7.95 https://theater.aebn.net/dispatcher/movieDetail?movieId=111245&theaterId=35551&genreId=101&locale=en
                                                                                                        also known as (souperman) https://www.iafd.com/title.rme/title=souperman/year=1976/souperman.htm
        331 Drop Sex                          evil angel, 1997         24    1    6.49 https://www.adultdvdmarketplace.com/dvd_view_29761.html
                                                                                                      value decrease
        332 Other Side of Julie               metro, 1978              64    1    28.4 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=189830&partner=iafd
                                                                                                      value decrease


k=18,407.12


        333 Time Machine                      wicked, 1996             64    1   28.85 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=28654&partner=iafd
                                                                                                      value decrease
        334 Hollywood Vice                    vidco, 1985              25    1   19.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=106714&partner=iafd
        335 Taped College Confessions 5       rain, 1999                7    1   29.98 https://www.adultdvdmarketplace.com/dvd_view_27346.html
                                                                                                      value increase
        336 40 Something and Still Hot        NA, 1995                100    1      36 https://www.iafd.com/title.rme/title=40+something+and+still+hot/year=1995/40-something-and-still-hot.htm
                                                                                                       no online distribution
        337 Bad Wives                         vivid, 1997              20    1   59.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=26735&partner=iafd
        338 Sexed                             filmco, 1993            9.94   1    9.94 http://vintage-erotic.net/usa/sexed-1993
        339 Maneaters                         NA                       14    1       0                  not enough information to evaluate
        340 Art of Sex                        NA                      100    1       0                  not enough information to evaluate
        341 Girls Club                        vca, 1990                20    1   46.45 https://www.cduniverse.com/productinfo.asp?PID=12359740&style=ice&frm=lk_iafdcom
        342 Black Chill                       wet, 1986                14    1   29.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=46516&partner=iafd
                                                                                                      value increase
        343 31 Girl Pick Up                   hustler/ vivid          100    1      36 https://www.iafd.com/title.rme/title=thirty+one+girl+pickup/year=1997/thirty-one-girl-pickup.htm
                                                                                                       no longer in distribution
        344 On Trial 4                        vivid, 1992              14    1   25.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=95922&partner=iafd
                                                                                                      value increase
        345 On The Come Line                  midnight, 1993           23    1      36 https://www.adultdvdmarketplace.com/dvd_view_250235.html
                                                                                                      not availble online
        346 Picture Perfect                   vivid, 1996              14    1   16.99 https://www.popporn.com/popporn/931253/picture-perfect-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_con


k13783.06


        347 Maxine                            excalibur films, 1988   9.95   1      36 https://www.iafd.com/title.rme/title=maxine/year=1988/maxine.htm
                                                                                                       no longer availble online
        348 Golden Touch                      wicked, 1995             24    1   39.19 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=54717&partner=iafd
        349 Perverse Desires                  leisure time              6    1    3.88 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=203411&partner=iafd
        350 Sin-A-Bun                         NA                      100    1       0                  not enough information to evaluate
        351 Older Wiser Sexier                odyssey, 2002           100    1      36 https://www.adultdvdmarketplace.com/dvd_view_36663.html
                                                                                                      discontinued
        352 The Perfect Pair                  dreamland, 2001          20    1   19.75 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=32963&partner=iafd
        353 Asians Over 40                    samurai, 2000            22    1   29.99 https://www.adultdvdmarketplace.com/dvd_view_37454.html
        354 Little Shop of Whores             vivid, 1987             9.94   1      36 https://www.iafd.com/title.rme/title=little+shop+of+whores/year=1987/little-shop-of-whores.htm
                                                                                                       discontinued
        355 Hustlers                          midnight, 1994           16    1   59.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=50361&partner=iafd
                                                                                                      value increase
        356 Wild Things 2                     metro, 1986              14    1   20.99 https://www.cduniverse.com/productinfo.asp?PID=6757469&style=ice&frm=lk%5Fiafdcom
        357 Oriental Taboo 2                  cinderella               24    1      36 http://www.adultfilmdatabase.com/video/60542/oriental-taboo-1/
                                                                                                       discontinued


k=19,377.95


        358 Vals Gals                         in hand, 1990            18    1      36 http://www.adultfilmdatabase.com/video/33980/val-gals/
                                                                                                       discontinued
        359 Extreme Pleasures                 erotic angel, 2001       18    1   39.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=33380&partner=iafd
        360 Sins of The Flesh                 heatwave, 1998           24    1   44.94 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=27621&partner=iafd
        361 Spinners 2                        wicked, 1996             24    1   34.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=60495&partner=iafd
                                           Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.849 Filed 03/01/21 Page 15 of 18


        363 Like Mother Like Daughter          vcx, 1973                   9   1   22.99 https://www.gamelink.com/display_product.jhtml?id=110898&ref=iafd&mall=st&src=gl
                                                                                                        value increase
        364 Best Regine Bardot                 filmco, 1986               22   1      36 https://www.excaliburfilms.com/pornlist/starpgs/Regina_Bardot.htm
                                                                                                        no sales listed
        365 Temple of Poon                     plush, 1996                14   1    9.99 https://www.adultdvdempire.com/36043/san-fernando-jones-and-the-temple-of-poon-porn-movies.html
        366 Oriental Taboo 12                  cinderella                 24   1   12.23 https://www.sugarinstant.com/1990299/oriental-taboo-porn-videos.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyVOD_dl&utm_c
        367 Virgin Dreams                      vcx, 1976                  19   1   19.99 https://www.gamelink.com/display_product.jhtml?id=132002&ref=iafd&mall=st&src=gl
        368 Jane Bond Vs. Thunderthighs        vidco, 1988                11   1   12.23 https://www.adultdvdempire.com/1323514/jane-bond-meets-thunderthighs-porn-movies.html
        369 Smooth Ride                        wicked, 1996                8   1      15 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=62750&partner=iafd
        370 Lingerie Gallery                   NA                         20   1       0                  not enough information to evaluate
        371 Layovers                           erotic angel, 2002         29   1      36 https://www.adultdvdmarketplace.com/dvd_view_43560.html
                                                                                                        not availble online
        372 Night Dreams                       vca, 1981                   9   1   11.89 https://www.popporn.com/popporn/1178503/night-dreams-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_con


k14261.95


        373 Society Affairs                    caballero, 1982            16   1      23 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=41663&partner=iafd
        374 Delicious                          video-x-pix, 2004           5   1    9.51 https://www.adultdvdmarketplace.com/dvd_view_70477.html
        375 Euro Nymphs                        midnight, 2001             59   1      99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=35693&partner=iafd
                                                                                                        value increase
        376 Bust A Nut In Grandma's Butt       totally tasteless, 1999   100   1   14.95 http://www.adultfilmdatabase.com/video/7962/bust-a-nut-in-grandmas-butt/
        377 Flash Flood 4                      coast to coast             30   1    7.19 https://www.adultdvdempire.com/24435/flashflood-4-porn-movies.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_conte
                                                                                                        value decrease
        378 University Coeds 24                dane, 2000                 24   1   16.99 https://www.adultfilmcentral.com/2889199/university-co-eds-24-porn-videos.html
        379 Heart and Soul                     wicked, 1997               25   1   11.89 https://www.popporn.com/popporn/16429/heart-soul-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_content=
        380 Competent People                   fat dog, 1995              25   1      36 https://www.iafd.com/title.rme/title=competent+people/year=1995/competent-people.htm
                                                                                                         discontinued
        381 3-AM                               metro, 1975                34   1    9.95 https://www.hotmovies.com/video/145491/3-A-M-The-Time-Of-Sexuality/
                                                                                                        value decrease
        382 I Swear I'm 18 #8                  NA                         18   1       0                  not enough information to evaluate
        383 Dirty Little Perverts              dreamland, 2000             6   1    4.99 https://www.adultdvdmarketplace.com/dvd_view_60689.html


k=19975.95


        384 Golden Lotus                       hustler, 1989              12   1   44.78 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=91184&partner=iafd
                                                                                                        value increase
        385 Cafe Flesh 2                       vca, 1997                  25   1   15.99 https://www.adultfilmcentral.com/685086/cafe-flesh-2-porn-videos.html
        386 Erotic Penetration                 filmco, 1986              100   1    9.95 https://www.hotmovies.com/video/16714/Erotic-Penetration/?vod=221655
        387 Night of The Vampires              NA                        100   1       0                  not enough information to evaluate
        388 Felines                            vcx, 1972                   6   1   21.99 https://www.adultfilmcentral.com/1318408/felines-the-porn-movies.html
                                                                                                        value increase
        389 Beach Blondes                      NA                        100   1      36 http://www.adultfilmdatabase.com/video/4635/beached-blonde/
                                                                                                         ciould be title listed, no other title found/discontinued
        390 Wild Cats                          wicked, 2003               25   1   11.51 https://www.adultdvdempire.com/548317/wildcats-porn-movies.html
        391 Hollywood Hustle                   venus 99, 1990             10   1      36 http://www.adultfilmdatabase.com/video/17443/hollywood-hustle-1/
                                                                                                         discontinued
        392 Fat Beach Patrol                   metropolis, 2000           19   1    5.03 https://www.adultdvdempire.com/576762/fat-beach-patrol-porn-movies.html
        393 Spank Me                           NA                        100   1       0                  not enough information to evaluate
        394 The Watcher                        vivid, 1999                18   1   49.99 https://www.adultdvdmarketplace.com/dvd_view_37267.html
                                                                                                        value increase
        395 Nobody's Lookin'                   vca, 1993                  74   1      36 http://www.adultfilmdatabase.com/video/23488/nobodys-looking/
                                                                                                         discontinued
        396 American Bukkake 11                jm productions, 2000       11   1   16.99 https://www.adultfilmcentral.com/2646314/american-bukkake-11-porn-videos.html
        397 18 Young and Tight 5               dreamland, 2000            34   1   14.99 https://www.adultfilmcentral.com/747403/young-tight-5-porn-videos.html
                                                                                                        value decrease


k14807.95


        398 Nice Girls Do Anal Too             NA                         15   1   14.95 http://www.adultfilmdatabase.com/video/23192/nice-girls-like-anal-too/
        399 Pyromaniac                         soho, 1990                 74   1      36 http://www.adultfilmdatabase.com/video/26617/pyromaniac/
                                                                                                         discontinued
        400 Heetseekers                        plush, 1996                14   1      36 http://www.adultfilmdatabase.com/video/17183/heetseekers/
                                                                                                         discontinued
        401 Sorority Sex Kittens 2             vca, 1992                   9   1   15.99 https://vod.aebn.com/straight/movies/27595/sorority-sex-kittens-2?refId=AEBN-029910
        402 Missionary Position Impossible 2   dreamland, 2000            22   1   69.98 https://www.adultdvdmarketplace.com/dvd_view_48564.html
                                                                                                        value increase
        403 Deep Cheeks 11                     rosebud                    23   1   10.49 https://www.gamelink.com/display_product.jhtml?id=220060&ref=iafd&mall=st&src=gl
        404 Rocket Girls                       vca, 1993                  29   1   34.95 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=30294&partner=iafd
        405 Exposed                            new machine, 2002         100   1   14.95 https://www.hotmovies.com/video/39173/Jenna-Jameson-Exposed/?vod=221655
        406 Blow Dry                           vivid, 1997                18   1   12.99 http://www.adultfilmdatabase.com/video/40036/blow-dry/
        407 University Coeds 23                dane, 1997                 14   1   11.89 http://www.adultfilmdatabase.com/video/42962/university-co-eds-23/
        408 The Show                           vivid, 1996                78   1      36 http://www.adultfilmdatabase.com/video/37202/show/
                                                                                                         discontinued


k=20,919.95


        409 Best of Ready to Drop              filmco                    100   1   12.99 https://www.adultdvdmarketplace.com/dvd_view_98767.html
        410 Real Tickets 1                     vca                        74   1      36 https://www.iafd.com/title.rme/title=real+tickets+1/year=1993/real-tickets-1.htm
                                                                                                         not availble online
        411 Pornocopia 7                       adam & eve                100   1    9.95 https://www.adultdvdmarketplace.com/dvd_view_95148.html
        412 Girlfriends                        vca, 1983                  17   1    4.24 https://www.adultdvdmarketplace.com/dvd_view_27822.html
                                                                                                        value decrease
                                        Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.850 Filed 03/01/21 Page 16 of 18


        413 Anal Rama 2                     metro, 2009              54   1   29.99 https://www.adultdvdmarketplace.com/dvd_view_199990.html
        414 Slurp 12                        NA                      100   1       0                There are two production houses that produced this series. Need studio info
        415 Czech Perfect                   dreamland, 2001         100   1     36 http://www.adultfilmdatabase.com/video/47378/czech-perfect/
                                                                                                   discontinued
        416 Wicked Temptress                wicked, 1999              7   1   10.99 https://www.popporn.com/popporn/894043/wicked-temptress-the-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&u
        417 Sex Secrets of A Mistress       vivid, 1996              10   1     36 https://www.popporn.com/popporn/9754/sex-secrets-of-a-mistress-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&
                                                                                                  discontinued
        418 Passages 4                      vivid, 1991              17   1     36 http://www.adultfilmdatabase.com/video/36449/passages-4---success/
                                                                                                   discontinued
        419 Nothing to Hide part 4          metro, 2000              18   1   19.99 https://www.adultdvdmarketplace.com/dvd_view_28277.html
        420 Buda tape 2                     evil angel, 1997         25       27.99 https://www.adultdvdempire.com/40831/buda-porn-movies.html
        421 Jane Bond Vs. Goldenrod         caballero, 1997           7   1     36 https://www.iafd.com/title.rme/title=jane+bond+meets+the+man+with+the+golden+rod/year=1987/jane-bond-meets-the-man-with-the-golden-rod.htm
                                                                                                   discontinued
        422 Fast Forward                    wicked, 2002              9   1   23.95 https://www.cduniverse.com/productinfo.asp?PID=6116079&style=ice&frm=lk%5Fiafdcom


k15369.95


        423 Candy Stripers 2                arrow, 1985              14   1   15.99 https://www.cduniverse.com/productinfo.asp?PID=6267342&style=ice&frm=lk%5Fiafdcom
        424 (6) Hightide                    DVD's                   300   6    300 https://www.jeedoo.com/porn-movies/?label=hightide
                                                                                                   in demand
        425 Corporate Assets 2              adam & eve, 1997         27   1   29.99 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=38490&partner=iafd
        426 Sex (1 & 2)                     vca, 1994, 1995          26   2    2.99 http://www.adultfilmdatabase.com/video/28284/sex-1/
        427 The Show pt. 2                  vivid, 1997              74   1     36 http://www.adultfilmdatabase.com/video/37202/show/
                                                                                                   discontinued
        428 Tight Ass                       amazing, 1997             5   1       0 http://www.adultfilmdatabase.com/studio/amazing-341/
                                                                                                    Amazing does not list this title
        429 On Trial 1                      vivid, 1991             100   1   59.98 https://www.adultdvdmarketplace.com/xcart/adult_dvd/dvd_view.php?adult_dvd_id=39076&partner=iafd
        430 On Trial 2                      vivid, 1992              84   1    9.95 https://www.hotmovies.com/video/71878/On-Trial-2-Oral-Arguments/?rewrite_title=On-Trial-2---Oral-Arguments
        431 Channel 69 pt.1                 coast to coast, 1996      9        7.99 https://www.popporn.com/popporn/551018/channel-69-1-porn-dvd.html?partner_id=94387233&utm_source=IAFD&utm_medium=portal&utm_campaign=iafd_buyDVD&utm_cont


k15840.95 k=22142.95
Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.851 Filed 03/01/21 Page 17 of 18
Case 1:19-cv-00276-PLM-RSK ECF No. 50-2, PageID.852 Filed 03/01/21 Page 18 of 18
